 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBartlett-Collins Company and American Flint GlassWorkers' Union of North America, AFL-CIO,Local No. 716. Case 16-CA-5809June 13, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn June 30, 1976, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, the ChargingParty filed its answer and cross-exceptions with asupporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge to the extent consistent herewith3and to adopthis recommended Order,4except as modified below.AMENDED REMEDYThe Administrative Law Judge, inter alia, orderedreinstatement of striker Douglas Bell and backpayaccruing from the date of his discharge. We disagreewith this recommendation, since it does not conformto established Board policy limiting backpay awardsto unlawfully discharged strikers.5The Administra-tive Law Judge found that Bell was on strike at thetime of his discharge. He did not find that Bell everunconditionally applied for reinstatement, nor doesthe record support such a finding. Moreover, theAdministrative Law Judge found, and the record isclear, that the strike had not ended. Accordingly, BellI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.There are, however, two instances in which the Administrative Law Judge'sfindings warrant correction: (1) There is reference in the Decision totestimony by employee Mattie Thomas in confirmation of employee JoanneHarper's testimony. The record indicates that no witness named MattieThomas testified at the Board hearings, and we so find. The absence of suchevidence does not fatally affect the Administrative Law Judge's credibilityfinding with respect to Harper. (2) Contrary to the Administrative LawJudge, we find that discriminatee Douglas Bell did not deny receipt of aChristmas bonus check which he did in fact receive from the Respondent. Inour opinion, the correction further strengthens the Administrative LawJudge's finding with respect to Bell's overall credibility.2 The Administrative Law Judge failed to discuss the evidence pertaining230 NLRB No. 18is entitled to the same compensatory rights andprivileges as all other unfair labor practice strikersinvolved. To this end, we shall modify the Adminis-trative Law Judge's recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Bartlett-Collins Company, Sapulpa, Oklahoma,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as herein modified:i. Substitute the following for paragraph 2(a):"(a) Offer to Floreine Aggers immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges, and make her whole for any loss ofearnings she may have suffered by reason of thediscrimination against her, in the manner set forth inthe section of this Decision entitled 'The Remedy.' "2. Insert the following as paragraph 2(b), andreletter the subsequent paragraphs accordingly:"(b) Make whole Douglas Bell for any losses hemay have suffered by reason of his discharge in themanner set forth in the section of the Board'sDecision entitled 'Amended Remedy.' "3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I dissent from the majority's conclusion that in thecircumstances of this case the purposes of the Actwill be effectuated by denying Bell, the unlawfullydischarged striker, backpay because of his failure torequest reinstatement. An unlawfully dischargedstriker is nevertheless an unlawfully dischargedemployee. Where a strike is not involved and anto whether Respondent's supervisor, Clyde Adams, threatened employeeAubrey Fleming in violation of Sec. 8(aXl) of the Act. In view of theviolations found and the broad cease-and-desist order which we employ, wefind it unnecessary to decide whether Respondent also violated Sec. 8(aX1)by Adams' alleged threat to Fleming.3 Member Walther concurs in the result reached with respect to the8(aX5) "surface bargaining" violation found herein for the reasons stated inChairman Miller's concurrence in The Adrian Daily Telegram, a Division ofThompson Newspapers, Inc., 214 NLRB 1103 (1974).4 As indicated by par. I(e) of the recommended Order, the Administra-tive Law Judge, who properly found an 8(a)(l) violation in Respondent'sfurnishing free work gloves to the nonstriking employees in the "hot end"department, inadvertently failed expressly to find that this was unilateralaction which violated Sec. 8(aX5). The record warrants such a finding and itis hereby made.I Mid-West Paper Products Co., 223 NLRB 1367 (1976); Valley Oil Co.,Inc., 210 NLRB 370 (1974); Sea-Way Distributing, Inc., 143 NLRB 460(1963).144 BARTLETT-COLLINS COMPANYemployee is unlawfully discharged, the employer isrequired to make a valid offer of reinstatement to tollbackpay. An employer has no less an obligationwhen the employee is unlawfully discharged forparticipation in a lawful strike, particularly where, ashere, the Employer's unfair labor practices precipi-tated or at least prolonged the strike. Thus, theexistence of the strike is no reason to shift the burdento the employee to establish that he is available foremployment; the Employer has made it abundantlyclear by his unlawful discharge that he will not betaken back. The burden of undoing the wrong mustbe placed on the wrongdoer lest we permit theEmployer to undermine and inhibit the fundamentalSection 7 right to engage in concerted activity.Prior to his discharge, Bell had the right like anyother employee to choose whether he would report towork during the strike or honor the picket line.However, when Respondent unlawfully dischargedBell, it deprived him of this fundamental right to sochoose and, as a result, it becomes difficult, if notimpossible to determine whether Bell would havecontinued to strike and, if so, for how long, had theopportunity to return to work been available to him.This uncertainty is a product of the Respondent'sunlawful conduct and any doubts which cannot beresolved factually should by law be resolved againstthe wrongdoer.The discriminatee in this case should be entitled tobackpay from the date of discharge until the date hereceives a valid offer of reinstatement, absentaffirmative evidence establishing a willful loss ofearnings. Whether this unlawfully discharged em-ployee has been unavailable because he was strikingor for other reasons is a question to be resolved in acompliance proceeding in the same manner as anyother willful loss of earnings incurred by an unlaw-fully discharged employee. The burden, however, ison the Respondent not only to offer reinstatement ordemonstrate that an offer has been made, but also toprove willful loss of earnings.I would order the Employer to reinstate theunlawfully discharged employee with backpay fromthe date of discharge, subject to normal offsetconsiderations.In all other respects, I agree with the conclusionsreached by my colleagues.66 1 agree with my colleagues' finding that Respondent violated Sec.8(a) I) of the Act by its enforcement of an overly broad no-solicitation rule.However, I reach this conclusion independent of any consideration of thedistinctions drawn in Essex International. Inc., 211 NLRB 749 (1974), for thereasons expressed in my dissent therein.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question any of our employeesabout their union activities or membership ortheir attitude toward American Flint GlassWorkers' Union of North America, AFL-CIO, orits Local No. 716.WE WILL NOT make threats, including threats ofloss of jobs or loss of pension rights to any of ouremployees for their support of or their participa-tion in activities on behalf of or their sympathiesfor the aforesaid Union.WE WILL NOT threaten our employees forsoliciting membership on behalf of the said Unionprovided the said employees may not solicit onbehalf of the said Union or on behalf of any othercause on working time.WE WILL NOT offer free work gloves to anyemployees in any department of our plant unlessand until we furnish free work gloves to theemployees in the "Hot End" also known as the"Front End" or the "Forming Department."WE WILL NOT discharge any of our employeesfor engaging in any union or concerted activity onbehalf of the aforesaid Union or any other union.WE WILL NOT give our employees the impres-sion that we are spying on their activities withregard to any union activity including unionmeetings.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to form, join, or assist, or berepresented by American Flint Glass Workers'Union of North America, AFL-CIO, or any otherlabor organization, to bargain collectivelythrough representatives of their own choosing orengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activity.WE WILL NOT refuse to bargain in good faithwith the Union named above.WE WILL offer to Floreine Aggers immediateand full reinstatement to her former position or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or other rights and privileges, and weWILL make her whole for any loss she may havesuffered as a result of our discrimination againsther.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Douglas Bell whole for any losshe may have suffered as a result of our discrimi-nation against him.WE WILL also reinstate all strikers who notifyus that they unconditionally offer to return towork, within 5 days after we receive suchunconditional offer, and WE WILL give to suchstrikers who make such offers and who we fail toreinstate within the said 5 days full compensationfor each day beyond 5 days that we fail toreinstate them. Further, in order to reinstate themto their former or equivalent positions, WE WILL,if necessary, discharge any individuals who havereplaced the said strikers.WE WILL, upon request, bargain collectivelywith American Flint Glass Workers' Union ofNorth America, AFL-CIO, or any of its represen-tatives including Local No. 716, as the exclusivebargaining representatives of our employees withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and, if an understanding is reached with thesaid American Flint Glass Workers' Union ofNorth America, AFL-CIO, embody such under-standing in a signed agreement. The unit of ouremployees for whom we will negotiate with theaforesaid Union is as follows:All senior machine operators, press machineoperators, press machine helpers, pace ma-chine operators, pace machine helpers,tankmen, tankmen trainees, turnouts, floorboys, production clerks, oilers, repairmen,senior mechanics, mechanics-repairmen, me-chanics-welders, machinists, machinistslearners, and other employees regularlyemployed in the forming department (whichis also known as the Front End) at ourSapula, Oklahoma, plant, excluding all otheremployees including office clerical, otherplant production and maintenance employ-ees, moldmakers, professional and technicalemployees, watchmen, guards, tankmen andother supervisors as defined in the NationalLabor Relations Act, as amended.In connection with the aforesaid request to bargainand offer to bargain with the aforesaid Union, wehave been notified that it has been ordered by theNational Labor Relations Board that the certifica-tion year of the American Flint Glass Workers'Union of North America, AFL-CIO, as the bargain-ing representative of the unit described, above, is'All dates herein are in the year 1974, unless otherwise specificallynoted.2 The Respondent's motion to correct the transcript, opposed in part byextended for a period of I year from the date wecommenced to bargain in good faith with the saidUnion in order to give to our employees representedby the said Union in the above-described unit fulland complete opportunity to arrive at a just andhonorable collective-bargaining agreement with us.All our employees are free to become or remain orrefrain from becoming or remaining members of theAmerican Flint Glass Workers' Union of NorthAmerica, AFL-CIO, and its Local No. 716, or anyother labor organization, except to the extent thatthis right may be affected by an agreement inconformity with Section 8(aX3) of the NationalLabor Relations Act, as amended.BARTLETT-COLLINSCOMPANYDECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard on 19 days between June 16 and October23, 1975, upon an amended complaint issued on April 30,1975, which complaint was based upon an original chargefiled by American Flint Glass Workers' Union of NorthAmerica, AFL-CIO, Local No. 716, herein called theUnion or Charging Party on October 21, 1974, and a firstamended charge filed by the Union on December 6, 1974.1The amended complaint alleges that Bartlett-CollinsCompany, herein called the Respondent or the Company,has violated and is violating Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act, as amended, hereincalled the Act. The Respondent's duly served answer to theamended complaint, while admitting certain complaintallegations, denies the commission of any unfair laborpractices.After several extensions of time to file briefs weregranted because of the length of the record, all parties filedvoluminous briefs.Upon the entire record in the case,2the briefs of theparties, and upon my observation of each witness, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, maintains itsprincipal place of business at Sapulpa, Oklahoma, where itis engaged in the manufacture and sale of glass tablewareand other glass items. During the year immediatelypreceding the issuance of the complaint herein, a represen-tative period, the Respondent produced, sold, and shippedglass products of a value in excess of $50,000 from itsSapulpa, Oklahoma, facility directly to purchasers locatedin States other than Oklahoma.counsel for the General Counsel, is granted to the extent set forth inAppendix B annexed hereto. [Appendix B omitted from publication.l146 BARTLETT-COLLINS COMPANYIt is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. IssuesThe complaint alleges, and the General Counsel andCharging Party contend, that the Respondent by bad-faithnegotiations, unilateral granting of benefits to employees,refusal to meet at reasonable times, insistence in retainingfor itself management rights which would effectively renderthe Union, the employees' certified representative, nullity,by failing to respond to union proposals, other similarnegotiating tactics, and engaging in violative acts awayfrom the bargaining table, all for the purpose of undermin-ing the Union, has refused, in violation of Section 8(a)(5) ofthe Act, to bargain with the Union.Additionally, the complaint alleges that the Respondent,with the same purpose in view, has engaged in acts ofinterference, coercion, and restraint of unit employees, andothers, by unlawful interrogation of employees' unionactivities and sympathies, by threats of discharge and lossof employment and retirement and other fringe benefits, bycreating the impression of surveillance, and discriminatori-ly enforcing a no-solicitation rule, all in violation of Section8(a)(1) of the Act.Finally, they allege and contend that the Respondent, inorder to discourage union membership and union adher-ence, has discriminatorily discharged three employeesbecause of their activities on behalf of and sympathies forthe Union in violation of Section 8(a)(3) and (1) of the Act.Respondent denies all of the allegations set forth above,contending that its bargaining attitude and approach to theproblem of reaching a suitable agreement has beenundertaken in good faith and in conformity with the Actand Board and court precedent; that its officers, agents,and supervisors have not engaged in any acts violative ofemployees' Section 7 rights; and that two of the allegeddiscriminatees were discharged for cause while the thirdwas never discharged at all.B. Background-Respondent's Bargaining HistoryAs noted, Respondent manufactures various types ofglass tableware and other molded glass items. Theoperation is of the machine molding type. The plant is acontinuous operation plant divided, roughly, into threedepartments. The first department for purposes of identifi-cation is the moldmaking department in which theemployees, known as moldmakers, are highly skilledindividuals who have been represented by another local ofthe same International Union, of which the ChargingUnion herein is an affiliate. However, there has never beena Bartlett-Collins Company, 140 NLRB 202(1962).4 The information regarding the decertification and the date thereof isa formal contract between the bargaining representative ofthe moldmakers and Respondent.There has been only an informal understanding betweenthe moldmakers as a group and the Respondent, with therepresentative playing little part. Nevertheless, when theemployees in the unit represented by the Union, herein,went out on strike, as hereinafter set forth, the moldmakershonored the picket line.The second department is the forming department or"hot end" where the functions of melting the glass and theforming of the glassware is accomplished by use ofmachinery operated and supervised by the employees forwhom the International was certified and for whom theUnion herein seeks to obtain a collective-bargainingagreement.The third department is the selector/packer department,whose employees inspect, select, and pack the productsmade in the forming department by use of machinesknown as lehrs. The Charging Union was in the process oforganizing these employees during the time the eventsoccurred with which this proceeding is involved.To better assess the events and attitudes of the allegedlyunlawful conduct of the Respondent, additional history ofRespondent's labor relations becomes relevant as back-ground. Between 1941 and 1951, the Respondent and theInternational maintained a bargaining relationship encom-passing a unit, basically, of all production and mainte-nance employees with the exception of the moldmakers. Atthe expiration of the contract in 1951, a strike ensuedlasting for 10 days. No contract was reached and evidentlythe International did not represent the production andmaintenance employees thereafter, because in 1961, anoth-er union, United Ceramic Glass Workers, was certified asbargaining representative of the production and mainte-nance employees.However, the bargaining following the certification ofUnited Ceramic Glass Workers did not result in abargaining agreement. The Board found, in that instance,that the Respondent had violated Section 8(a)5) of the Actby failing to satisfy the 8(d) requirement of the Act that theemployer meet at reasonable times to bargain.3Despite thebargaining order in that case, dated December 20, 1962,the United Ceramic Glass Workers Union was unable toobtain a contract and was thereafter decertified sometimein 1963.4Thus, between 1963 and June 10, 1964, the date ofthe certification of the International as representative ofthe employees here involved, none of the production andmaintenance employees of the Respondent, aside from themoldmakers, were represented.The International began an organizational drive amongthe Respondent's employees in the forming department onFebruary 12, 1974. During the campaign, on March 4, theRespondent granted a wage increase to all employees in theplant. On March 14, the International filed a petition forcertification as bargaining representative of the formingdepartment, or "hot end," employees. Thereafter, theInternational and the Respondent entered into a Stipula-tion for Certification Upon Consent Election for a unit o,the forming department employees despite the fact that,taken from the testimony of Irving Bartlett, vice president and secretary ofthe Respondent.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhistorically, the International had formerly represented allof the production and maintenance employees. A Boardelection was thereafter held and the International wassuccessful. It was certified, as noted above, on June 10 for aunit, found herein to be appropriate, described as follows:All senior machine operators, press machine operators,press machine helpers, paste machine operators, pastemachine helpers, tankmen, tankmen trainees, turnouts,floor boys, production clerks, oilers, repairmen, seniormechanics, mechanics-repairmen, mechanics-welders,machinist, machinist learners, and other employeesregularly employed in the forming department (which isalso known as the Front End) at the Respondent'sSapulpa, Oklahoma, plant, excluding all other employ-ees, office clerical employees other plant productionand maintenance employees, moldmakers, professionaland technical employees, watchmen, guards, headtankmen and other supervisory employees as defined inthe Act.C. The Negotiations and Events Pertaining TheretoFollowing the certification of the International, LocalNo. 716 the Charging Union herein, was chartered. This, ofcourse, was for the purpose of representing, specifically,Respondent's production employees in the "hot end."With regard to these employees, and others in the plant,on June 13, 1974, the Respondent, by Charley F. Bartlett,addressed a letter to the International's headquarters inToledo, Ohio, explaining that it had been the policy of theCompany in June of each year to consider the need forbasic hourly rate adjustments and, when indicated, toimplement such increases. The letter went on to state thatthe Respondent had reviewed the current base rates andthat it intended to increase the hourly base rates for theRespondent's employees, excluding the moldmakers andmoldmaker apprentices, from 15 to 20 cents per hour onJune 30. However, Bartlett went on to say that suchincrease would not be put in effect with regard to theemployees in the "hot end," whom the Internationalrepresented, without the permission of the International.Additionally, the letter stated that the desired increasewould in no way prejudice the Union's right to bargain forfurther wage adjustments or any other matters which were"within the ambit of obligatory bargaining."In response to this letter, George M. Parker, Internation-al union president, wrote to Bartlett that the International,of course, did not object to any raises given to theemployees, but reminded Bartlett that the action of theRespondent in increasing wages at that particular timemight be viewed by some as an attempt to undermine thebargaining position of the Union prior to the start of thenegotiations.By letter dated June 27, Union President Parkerrequested a date for initial bargaining, which letter wasaddressed to Mr. Charley Bartlett. By letter dated July 3,Bartlett informed Parker that the firm of Mueller &Mueller, of Fort Worth, Texas, would be representing theRespondent in the negotiations and suggested that Parkerarrange directly with Mueller & Mueller for a date for thefirst bargaining meeting. In accordance with this sugges-tion, Parker, on July 10, addressed a letter to Mr. HaroldMueller, Respondent's counsel, advising Mueller thatJoseph Alvarez would be the principal negotiator for theUnion and that Parker would depend upon Alvarez'contacting Mueller for the purpose of agreeing on a date tobegin contract negotiations. However, before Parker'sletter was written, Joseph Alvarez, the Union's Internation-al representative located in Tulsa, Oklahoma, telephonedRespondent's attorney, Harold Mueller, on July 8. Alvarezexplained to Mueller who he was and told him that thecommittee would be available to work day and night,Saturdays and Sundays, until an agreement was reached.Mueller replied that at that time he could not give Alvarezan answer. However, Mueller stated that he would callAlvarez the following day, July 9. Mueller did call back onJuly 9 and apologized to Alvarez but explained that hecould not give him an exact date for the first meeting. Thiswas because Mueller's schedule was so full. Nevertheless,Mueller called Alvarez back the following day again, onJuly 10, and a meeting was arranged between the two forJuly 18, in Tulsa, Oklahoma.In accordance with the agreed-upon date, the parties meton July 18 at the Holiday Inn in Tulsa, Oklahoma. TheRespondent was represented by Attorney Harold Mueller,the latter's son, Don Mueller, vice president of theRespondent, Irving Bartlett, Respondent's personnel man-ager, James Roth, Plant Superintendant Dave Benedict,and Respondent's local counsel, Thomas Allen. The Unionwas represented by Alvarez, Executive Board Member L.O. Jones, and the local union negotiating committeemembers Dean Reynolds, Ron Sloan, Robert Wiley, andCarol White. It should be noted at this juncture thatAlvarez, on behalf of the Union, and Harold Mueller, onbehalf of the Respondent, acted as chief negotiators andspokesmen for their respective parties for each of the eightbargaining meetings which took place between July 18 andDecember I I.It should also be noted that the recitation herein of whatoccurred at the first seven bargaining sessions, from July 18through September 26, comes from the testimony of JosephAlvarez, elicited both on direct and lengthy cross-examina-tion by Respondent's counsel. There is little controversywith regard to what actually occurred at those meetingsfrom this virtually uncontroverted testimony. Additionally,what occurred at the final meeting which took place onDecember I 11 was agreed upon by the parties by stipulationentered into the record.At the first meeting, which, as noted above, took place onJuly 18, after the parties introduced themselves, the Unionpresented, in writing, what the committee and Alvarezconsidered a complete, proposed collective-bargainingagreement which included, among other things, economicproposals including a wage increase proposal of 40 percentfor the first year and a 30-percent increase for each of the 2succeeding years, the proposal being for a 3-year agree-ment. However, before the commencement of the actualdiscussion of the subject matter of the proposal, Respon-dent's chief spokesman, Attorney Harold Mueller, stated,in agreement with the Union, that all agreements reachedwould be considered as tentative until final agreement onall provisions of any collective-bargaining agreement148 BARTLETI-COLLINS COMPANYentered into were settled. The Union, as noted above, in itsinitial proposal suggested percentage wage increases, butMueller suggested at the outset that an effort be made toreach agreement on all noneconomic issues before attempt-ing to resolve the economic matters. Alvarez responded tothis proposal by Mueller to the extent that he did notobject to discussing initially all of the noneconomic issuesbut, however, insisted that a complete contract be ultimate-ly reached.The entire first meeting was devoted to the reading byAlvarez of the proposal's 31 articles with questions,comments, and discussion with regard to each article. Leftfor discussion in the proposed agreement were the items ofseniority, pensions, and Christmas bonuses.At the very outset of the discussion of the proposedagreement, the preamble was read in which a managementrights proposal consisting of one sentence was included.This proposal merely stated "The Union recognizes theright and responsibility of the Company to manage itsplants and to direct its working forces." However, beforethe preamble was read, Mueller raised the question of theinclusion of Local Union No. 716, which was formed andchartered as heretofore noted to represent the unitemployees, as a contracting party inasmuch as thecertification by the Board was only for the International.Mueller insisted, however, that the Respondent's legalobligation, according to the certification, was only tobargain with the International which was the certifiedUnion. Alvarez maintained that inasmuch as Local 716was chartered to administer on behalf of the unitemployees, it should be the contracting union.In much the same manner without coming to anyagreement on any of the subjects in the 31 articles, all 31were discussed with the exception of the so-called econom-ic issues. The discussion was open and there is nothing inthe record to indicate intransigence on the part of theRespondent's representatives at this meeting. The only realconflict in the testimony with regard to this meeting insofaras the Union's proposal was concerned was that Alvareztestified that the forming department employees, by virtueof their work, which included the handling of hot material,required the use of a number of pairs of gloves which theyhad to purchase at personal expense and that these shouldbe furnished by the Respondent. Respondent's personnelmanager, Roth, testified that the glove and tool furnishingproposal was bypassed during the July 18 meetinginasmuch as the Respondent considered it an economicissue.The questions asked during the meeting of July 18 byRespondent's chief negotiator, Mueller, were, for the mostpart, pertinent and in the nature of inquiry as to thereasons for the insertion of the various clauses. To repeatthe discussion had on each and every one of the clauseswould unduly lengthen this Decision, but, needless to say,the discussion was lengthy. The meeting began at 10 a.m.and did not end until approximately 6 p.m. As noted, noagreement was reached with regard to any of the provisionsof the union contract proposal.Inasmuch as seniority was not included in the proposaland was left open to discussion, before the meeting wasadjourned Mueller asked Alvarez to submit a seniorityproposal. Alvarez consented, stating that, together with thenegotiating committee, he would attempt to formulate aseniority proposal over the following weekend. When, atthe end of the meeting, Alvarez requested of Mueller tomeet on either the next day or in the following week,Mueller stated that he could not make any commitment atthat time for another meeting because he needed time tostudy the Union's proposal. When Alvarez asked whetherthe members of the Union's negotiating committee couldbe absent from work on the Monday following the meetingto assist in preparing the seniority proposal to be submit-ted, Mueller, on behalf of the Respondent, acknowledgedthat the committee members would be permitted to useMonday for that purpose.As he had promised, Alvarez and the committee drafteda proposed seniority clause and on July 22 mailed the sameto Mueller's office in Fort Worth, Texas. On July 24,Alvarez telephoned Mueller and asked the latter for someindication as to when they could meet again to bargainfurther. Mueller informed Alvarez at that point he did notknow but would call Alvarez back within a day or so toschedule a meeting. On the following day, July 25, Alvarez,not having heard from Mueller with regard to a newmeeting date, sent Mueller a letter dated that dayreminding Mueller of the conversation of the day beforeand further reminding Mueller that the International hadbeen certified on June 10 and that I week had elapsed sincethe first bargaining meeting, yet Alvarez still had noindication from Mueller when the latter would be availableto meet for further negotiations. Thereafter, on July 29, stillnot having heard from Mueller, Alvarez sent a telegraminforming Mueller that he was awaiting the response totheir telephone conversation July 24 and Alvarez' letter ofJuly 25.By letter dated July 30, 1974, Mueller wrote to Alvarez alengthy letter reviewing, in considerable part, the history ofthe relationship between the parties from June 10, the dateof the certification of the International, to that date, andstating, among other things, that the Union had notsubmitted a complete proposal and that the seniorityproposal had not been received until July 24, the dayAlvarez called for a second meeting. Mueller further statedthat Alvarez sent the July 25 letter by surface mail whichdid not reach Mueller until July 29, the same day thatAlvarez sent his telegram to Mueller reminding them of theconversation and the letter. Furthermore, Mueller remind-ed Alvarez that on July 30, 1974, the telegram dated July29 finally reached Mueller.Mueller then went on to state that it would be onlyappropriate for the Respondent to have a reasonableopportunity to consider, evaluate, and analyze the Union'sproposal in its entirety before undertaking to prepare acounterproposal. Finally, after stating his position, Muellernoted that, in agreement with Alvarez, the Respondenthoped to reach an honorable agreement in due time andthat he would communicate with respect to fixing a datefor the resumption of meetings as soon as the Respondentwas able.On August 4, Alvarez, by night letter telegram, replied toMueller's July 30 letter stating that the first meeting wasdelayed from June 25 until July 18; that the Respondent149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad had the Union's proposal since July 18 and receivedthe additional seniority proposal on July 24. Alvarez thenstated that, based upon Mueller's experience in suchmatters, enough time had expired for the Respondent tomake a good-faith counterproposal and requested animmediate meeting.Thereafter, on August 13, Mueller called Alvarez on thetelephone and suggested that the parties meet on August15. Alvarez immediately accepted this date. Muellerimmediately addressed a letter to Alvarez confirming themeeting, stating the time and place that the parties wouldmeet on August 15, and again reminding Alvarez that ittook the Union approximately 48 days in which to prepareand present to the Respondent an incomplete draft of aproposed contract. He again stated that the Unioncertainly would not desire to accord the Respondent lesstime in which to prepare its counterproposal.In any event, despite the obvious growing tension, if notanimosity, between Mueller and Alvarez, the secondmeeting took place as scheduled on August 15. The partieswere represented, for the most part, by the same individu-als who appeared at the first meeting. The meeting wasdevoted, for the most part, to the reading and discussion ofthe Respondent's counterproposal. At the outset of thisreading by Mueller, Alvarez noted that the counterpropos-ai recited that the agreement was made between theRespondent and the American Flint Glass Workers' Unionof North America, AFL-CIO, the International, which, asnoted above, was the certified Union, and that Local 716,the Charging Union herein, was not mentioned. WhenAlvarez questioned this clause, Mueller answered that theRespondent was reluctant to enter into a collective-bar-gaining agreement with any labor organization other thenthe one which was certified. Also, the Respondent'scounterproposal made no reference whatsoever to thevarious economic matters contained in the Union's originalproposal and Alvarez remarked about that.It would unduly lengthen this Decision to detail theentire counterproposal offered by the Respondent at theAugust 15 meeting. However, as Mueller began reading theterms of the counterproposal to the parties assembled, alengthy discussion ensued regarding the Respondent'sproposed management rights clause. This clause wasextremely lengthy, consisting of three typewritten pageswith three separate sections and a number of subsections.In sum, the clause retained for the Respondent unilateralrights, virtually without any recourse by the Union or anyemployee to any grievance procedure, to establish, change,modify all work standards and schedules; to the exclusiveright to select, transfer, reduce the number of employees;to modify or change the content of existing jobs as theywere then described; to lay off and assign overtime; tospread available work by reducing workweek; to lay offemployees without any consultation whatsoever with theUnion, and to distribute any available work in any mannerthat the Respondent decided to determine. It also retainedfor Respondent the exclusive right to establish incentives,bonuses, new facilities; to transfer work from one depart-ment to another; to contract out work; to terminate,liquidate, close any or all of the Respondent's operations;to select, promote, or transfer employees to positionsoutside the bargaining unit; to allocate and assign work toemployees; to determine the number and the hours ofshifts; and to liquidate and close down all or any part ofthe Respondent's business without consultation with theUnion. It further retained for the Respondent virtually allright to select, promote, transfer employees to managerialpositions. Further, it reserved to the Respondent any othermatter which was not otherwise listed, to be determined bythe Respondent, and established that any rights listed didnot exclude other management rights not specificallyenumerated. Most of all, these rights which were to beretained by management without interference, restriction,or recourse to the grievance provisions whatsoever.With regard to the foregoing, Alvarez objected to thatportion of the management rights clause which retained forthe Respondent all of these rights without recourse to thegrievance and arbitration provisions of the contract. WhenAlvarez proposed to delete this language, not only at thisparticular bargaining session, but at all of the others,Mueller remained adamant and stated that the variousprovisions of any collective-bargaining agreement detractor restrict management rights and, therefore, the onlyrights granted the Union were those expressly set forth inthe Respondent's counterproposal.A second article discussed was one entitled "Non-Discrimination." Alvarez objected to this article because itrequired the Union not to discriminate against anyemployee or applicant for employment because of mem-bership or nonmembership in the Union or because of hisunion activity or nonunion activity. Presumably, this wasbecause Alvarez was hoping for some sort of union shop oragency shop provision.5A third item which presented a problem for Alvarez andthe union bargaining committee was the article entitled"Union Representation." Alvarez had serious objections totwo sections of that article, the first of which stated thatthere would only be one active steward during each shift atany time. Alvarez' second objection to the article wassection 2, thereof, which stated that the Company wouldconfer with the shop steward only after working hoursabout legitimate union-management matters. This sectionalso restricted union stewards to noninterference withnormal conduct of work or with any employees who wereon duty. Upon Alvarez' objection, Mueller stated thatsupervisors would be available after working hours fordiscussions of these matters with the union steward on dutyduring the previous shift. There was also some discussionwith regard to section 3 of the union representation articlewherein the Company would grant time off without pay toemployees chosen by the local union to attend conferencesand conventions of International or state conferences.Another article which provoked considerable discussionand objection on the part of Alvarez and the Union'scommittee was the article entitled "Work by Supervisors."This article stated "Supervisors shall perform such work asthey deem necessary or proper, or as may be assigned tothem." It should be noted that in the Union's original5 Oklahoma is not a so-called nght to work State.150 BARTLETT-COLLINS COMPANYproposal there was a provision that supervisors not performwork regularly assigned to unit employees, although sucharticle in the Union's original proposal did not precludesupervisors' assisting by lending helping hands to employ-ees who needed such help in performing their work or ininstructing unit employees. The reason for Alvarez'objection to the Company's counterproposal was obvious.This clause could displace bargaining unit employees infavor of supervisory employees, according to Alvarez.Mueller, in refuting Alvarez' arguments against the workby supervisors counterproposal, pointedly stated that thelanguage in the article merely embodied past practice andthat the foremen, like all other employees, were hired toperform 8 hours of work and that they would continuedoing so. The parties remained adamant in this respect andnothing pertaining thereto was agreed upon.The next article which evoked some discussion was thearticle entitled "Discharge." Alvarez questioned some ofthe subsections which, according to the article, wouldconstitute good and sufficient cause for discipline anddischarge. One subsection, which stated that an employeecould be discharged or disciplined for failure to maintainand possess necessary licenses and operating permits, wasagreed to be deleted by Mueller.6There was furtherdiscussion on other subsections of this article whichAlvarez questioned in that there was a broad statementwith regard to immoral or indecent conduct. Alvarez feltthat it was too broad and wanted more of a definition ofwhat was meant by that. As with the other articles, no finalagreement was reached with regard to the subsections.Although Alvarez did question some of the subsections,there seemed to be no great difficulty with this article.The next counterproposal article discussed, whichevoked heated discussion, was the "No-Strike, No-Lock-out" article. The third section of this article stated, insubstance, that an employee who violated the provisions ofthe article, that is one who engaged in any strike,slowdown, restriction, or interference with productionduring the term of the agreement, would be subject todiscipline including discharge in the sole discretion of thecompany and without recourse of the grievance procedure.Alvarez strongly objected to this paragraph of the articleand further strongly objected to the last sentence of thearticle which provided that the Company would not beobligated, under this article, to apply the same disciplinarymeasures to all individuals violating the article. Alvarezargued that this language could lead to unequal treatmentof employees, apparently depending upon the whim ofwhatever Respondent officer or official was dealing withthe matter at the time.Because of Alvarez' objections with regard to the cuttingoff of grievance filing concerning discipline for a violationof the "No-Strike, No-Lockout" clause, the parties engagedin a lengthy discussion of the following article which wasentitled "Grievance Procedure."The proposed grievance procedure was extremelylengthy comprising nine separate sections with the griev-ance procedure itself set forth in section 2, thereof,comprising four steps, the last step being the step into8 It was obvious that this section might have been taken from some otherearlier contract with another union for another company and in draftingwas adopted mistakenly into the draft of the proposed counterproposal.arbitration, which in and of itself comprised a mainparagraph with five subsections. Alvarez commented at theoutset of the discussion of the grievance procedure that itwas lengthy and would be extremely difficult for theemployees to follow and to comply with the various stepsthereof. He objected to the requirement that an employeewas required to present the grievance personally to theforeman, in writing, within 3 days of the happening of theevent giving rise to the grievance. Alvarez argued hethought that an oral presentation would be sufficient andthat the written presentation might be too difficult for anemployee to handle alone. Also discussed was step four ofthe counterproposal's grievance procedure, the introduc-tion of the arbitration procedures which required that onlyemployee aggrieved could file the written request forarbitration and not a union representative. When Alvarezraised objection to this, Mueller replied that the decision tosubmit a grievance to arbitration should be made by theemployee involved. This, of course, would eliminate thedecision of the Union to go to arbitration involving thegrievance in the event that the employee did not desire todo so even assuming that the event giving rise to thegrievance could be, arguably, in violation of the contractbetween the parties.Finally, in addition to the protests by Alvarez and othermembers of the union negotiating committee, there wasserious objection to the proposed provision that thearbitrator, in making a ruling on a decision of theRespondent to discipline or discharge an employee, couldnot take into consideration the length of service and priorunblemished employment record of the grieving employee,nor would the arbitrator have the power or the authority tomake the Respondent's choice of discipline subject toreview or modification by the arbitrator. Presumably, thiswould mean that if an arbitrator would find that theemployee was unduly harshly disciplined, he could notmodify the assigned discipline in any manner whatsoever.There were also other objections to the grievance proce-dure proposed by the Respondent. These were with regardto that section of the procedure which required anemployee union representative to clock out in order toinvestigate or assist in the processing of the grievance.The next item of the Respondent's counterproposaldiscussed was the "Seniority" article. As noted above, onJuly 22, 1974, the Union sent to counsel Mueller theUnion's seniority proposal. This proposal was very simpleand was not sufficiently definitive to satisfy the Respon-dent's needs, according to Mueller. Therefore, the seniorityclause in the Respondent's counterproposal was muchmore detailed. Mueller stated that the seniority clauseproposed by the Union was unworkable. Thereafter, theparties discussed each section of the counterproposal'sseniority article. Alvarez raised some question with regardto the provision that an employee's seniority would beterminated if the employee was laid off for more than 6months. Mueller responded that, normally, employees whowould be laid off for more than a 6-month period seldom,or rarely, returned to employment with the Respondent.However, although Alvarez objected to and asked ques-151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions concerning other portions of this seniority provision,Mueller in each instance responded with a rationale tosupport the particular provision under discussion. Indica-tive of this was Alvarez' objection to certain languagewhich provided that employees who would be rehired aftera break in service would be required to undergo aprobationary period of 90 days. Mueller provided theexplanation that the basis for this provision was thatemployees could possibly change working habits over aperiod of time.Also included in the seniority provision was a furtherextension of the retention of control over matters in whichthe Union considered it should participate. Thus, oneprovision of the seniority counterproposal provided thatany permanent transfer from one classification to another,or from one department to another, would be with theapproval of the employee with the proviso, however, that if,in the judgment of the Respondent, its operation requiredsuch transfer, it could make the same over and above theemployees' desire not to be transferred. There was noprovision for intervention by the Union in such an event.Again, to further relate the discussion of the variousobjections and answers by the Respondent to the lengthyseniority provisions would unduly lengthen this Decision.Suffice it to say, there was considerable discussion withregard thereto and very little give and take on the part ofthe Company.The next article of the Respondent's counterproposalwas the "Hours of Work" concerning which there was littleor no discussion.Following this, the article entitled "Overtime" evokedlittle discussion. The next article discussed was "ReportingPay" in which again there was little discussion except thatAlvarez attempted to persuade the Respondent to extendreporting pay from 3 to 4 work hours.The next counterproposal article discussed was "BulletinBoard." This, again, was submitted in reply to the Union'sbulletin board proposal which required a bulletin board orbulletin boards of its own. The Respondent's counterpro-posal merely provided that bulletin board space would beprovided. It also required that the posting of notices byunion representatives would have to be approved inadvance by the Respondent and set forth certain otherrestrictions. Alvarez stated that the Union would desire aseparate bulletin board and questioned the necessity forRespondent's approval of what went on the bulletin board.He agreed, however, that matters of a derogatory natureshould not appear in such notices.Next discussed was "Health and Safety." Here again theRespondent stated that it would provide protective deviceswhich were then being provided. Among other things, thisarticle stated that suggestions by employees with regard toplant safety would always be welcomed and would receivecareful consideration. With that Alvarez suggested theformation of a safety committee which would be composedof both employees and management representatives. Thenext four articles, "Relief," "Incentive Programs," "Sever-ance Pay," and "Payday" were quickly passed over, theonly material discussion being with regard to severancepay. Alvarez stated that he thought the article shouldprovide that the Company would bargain with regard toseverance pay in the event the plant should be closed downpermanently.The next counterproposal article which resulted in arejection by the Union in its entirety was the article entitled"Transfer of Company Title" which provided nullificationof whatever collective-bargaining agreement the partiesentered into in the event of the sale, lease, or transfer of allor any part of the operations or facilities staffed by unitemployees. Mueller contended that he deemed suchlanguage necessary to permit the Respondent flexibility inthe event the Respondent decided to sell the plant. Itshould be noted that this clause was among those whichremained as an unresolved issue through all of thesubsequent bargaining sessions and remained such whenbargaining ultimately broke off.The next article read was entitled "Classification andRates of Pay." This article, although by its title seeminglywould offer a list of classifications and the rates thereof,merely read "Classification, Rates of Pay as set forth in theattached Rate Schedule." However, no rate schedule wasattached inasmuch as this would have been an economicprovision which, according to Mueller, Respondent did notdesire to discuss until such time as all noneconomicmatters were agreed upon. Alvarez asked where the rateschedule referred to therein was. He was given no definitiveanswer.Also discussed was the article entitled "Physical Exami-nation" which could require both physical and mentalfitness and regarding which the Company could requireany employee to submit to a physical or psychiatricexamination whenever, in its judgment, it deemed suchexamination to be advisable. The union negotiatingcommittee, through Alvarez, objected to the words "men-tally fit" and desired to know under what circumstances anemployee would be required to undergo a psychiatricexamination.There seemed to be little discussion with regard to thenext article, "Reporting for Work." However, there wasdiscussion with regard to the following article entitled"Employees Returning to Bargaining Unit." This articleprovided that if employees were selected by the Companyfor positions outside the bargaining unit, such employeewould retain seniority within the bargaining unit, and, ifthere was a layoff, or if the same employee were to bedemoted by the Company, the said employee could returnto the bargaining unit and displace any person having lessseniority in the particular classification of the returningemployee. The discussion which evolved was based uponthe Union's objection, not to the promotion of employees,but to the return of a promoted employee back to thebargaining unit which could, in turn, result in a layoff of abargaining unit employee. It was suggested by Alvarez thata time limit should be set for the accumulation of seniorityby an employee who was promoted or transferred out ofthe bargaining unit.The next article which was read, or at least acknowl-edged, was the so-called waiver clause, commonly knownas a zipper clause, which provided that both parties waivedany right to bargain collectively on any matter during theterm of the collective-bargaining agreement that is notincluded in the collective-bargaining agreement, even152 BARTLETT-COLLINS COMPANYthough the same may not have been discussed during thenegotiations of the bargaining agreement. Alvarez askedthat this article and the following article entitled "FullCompensation" be held in abeyance at that time.Accordingly, the next articles, the "Savings Clause" andan "Extra Contract" clause, were evidently satisfactorybecause no discussion was had thereon. Finally, the partieshad a rather lengthy disputation with regard to the nextarticle entitled "Union Discipline" which provided that theUnion would not have the authority to fine, discipline, orexpel any employee union member for the purpose, eitherin whole or in part, of requiring such employee to performhis job in a manner other than as directed by the Company.The vigorous protest raised by Alvarez with regard to thisclause was based on his stated reason that the fining ordisciplining of a member was purely an internal unionaffair and that by this clause the Respondent was seekingto control affairs which belonged legitimately, internally, tothe Union. He went on to say that the Respondent couldnot legitimately have any interest in such internal unionaffairs and that, moreover, the Union had no intention ofinterfering in anyway with Respondent's direction of itswork force. In answer, Mueller suggested that the Unioncould, perhaps, ask its members to slow down. To thisAlvarez answered that the Union was an honorableorganization and would not permit such activity by itsmembers. This clause remained a sticking point throughoutall of the following sessions to the very end of thebargaining and to the bargaining breakoff. The Unioninsisted that it would not accept such a clause and theEmployer insisted that such clause must be included in anycollective-bargaining agreement agreed upon.The remaining clauses of the Respondent's counterpro-posal were basically ministerial and no further discussionwas had on those clauses at the particular bargainingsession here discussed.However, when consideration of the Respondent'scounterproposal was completed, Alvarez made the obser-vation that the Respondent's counterproposal made noreference whatsoever to any economic matters contained inthe Union's initial contract proposal submitted at the firstbargaining meeting. He explicitly informed Mueller thatthe Company's proposal on economic issues was missingand that the counterproposal was not a complete counter-proposal without any money or any other economic issues.According to Alvarez' testimony, which remained virtuallyundisputed in this respect, Mueller's reply was rathervague, merely stating that the Respondent's economicproposal would be presented in due time.?7 Although some of Alvarez' testimony on both direct and cross-examination with regard to the negotiations, not only at the first and secondnegotiating session, but at others as well, was indicative of some confusionwith regard to time and exact statements made by various parties, I find andconclude from my observation of Alvarez, and also from a carefulexamination of the very lengthy cross-examination conducted by Respon-dent's counsel, that, basically, the testimony given by Alvarez was reliable asto import and never effectively refuted. I make this observation eventhough, for the most part, Alvarez' testimony was not materially contra-vened by the testimony of any Respondent witness. Moreover, it wasRespondent's chief negotiator, Attorney Mueller, who conducted theproceeding before me on behalf of the Respondent and the device which heutilized in cross-examining Alvarez at great length was to ask him questionswith regard to each item to which Alvarez testified and then asked him aquestion beginning with, for example. "Didn't I then say such and such andAdditionally, at the end of the meeting Alvarez requestedthat another bargaining meeting be held the following day.To this, Mueller consented. Alvarez stated that he and theunion negotiating committee together would review theRespondent's counterproposal that evening and prepare aresponse thereto. The parties agreed to meet the nextmorning. In the meantime, the night of August 15 and thefollowing morning before the third bargaining meeting,Alvarez and the union negotiating committee prepared ahandwritten response to the Respondent's counterproposalof August 15. By reason of their working on this response,the August 16 bargaining session did not commence until1:30p.m.At the meeting of August 16, the Union presented to theRespondent its response to the Respondent's counterpro-posal to the Union's original proposal. To a very significantextent, the Union, in its response, agreed to many of thearticles in the Respondent's counterproposal. In the firstinstance, the Union agreed to delete its Local No. 716designation from the title of the agreement. Despite thelengthy and restrictive management rights clause submittedby the Respondent in its counterproposal, the Union, in itsresponse, agreed to the entire management rights clause assubmitted by the Respondent with one exception. Itrefused to go along with the part of the first section of theclause which required that the responsibility of manage-ment to conduct its business would be without interference,restrictions, or recourse to the grievance and arbitrationprovisions of the agreement by the Union or any employee.Alvarez explained that the language which would preventthe Union from taking any matter regarding managementrights to the grievance and arbitration procedures wasinherently restrictive; that it, in effect, seriously preventedthe Union from fully utilizing the grievance and arbitrationprocedures of the contract. However, Mueller remainedadamant with regard to this proposal and the Respondentto the date of the hearing herein had not moved from itsposition.The Union then agreed to each and every paragraphfollowing that paragraph of the Respondent's counterpro-posal until it reached the second section of the "Non-Discrimination" article of the Respondent's counterpro-pos- al. This article contained a clause which read,"Neither the Company nor the Union or its members willdiscriminate against any employee or applicant for em-ployment because of his membership or nonmembership inthe Union, or because of his union activity or his nonunionactivity." The union representatives desired to delete fromthis the words "or his nonunion activity" from the lastsuch." In virtually every instance, Alvarez either maintained what he statedwas said at the various bargaining sessions between himself and Mueller or,in the event that the question asked upon cross-examination reminded himthat some different discussion occurred, Alvarez readily and unhesitatinglyadmitted to such. For these reasons. I accept Alvarez' versions of the variousbargaining sessions which, as noted above, remained for the most partunrefuted. Additionally, much of the material recited heretofore with regardto the first two bargaining meetings and which will be recited with regard tolater matters, was developed from Alvarez' testimony as much on cross-examination as on direct. I conclude therefore that, although Alvarez'memory required some jogging inasmuch as he did not keep full notes ofmost of the bargaining as it took place, he nevertheless endeavored at alltimes to be forthright and truthful and to fully state all that he was able toremember.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove quoted line. This, presumably, because the Unionfelt that it was again interference with the internal affairs ofthe Union and the manner in which it could determinediscipline. It should be noted that this clause remained anunagreed-upon clause as of the day of the hearing hereinand the Respondent has refused to move from its positionwith regard thereto.With respect to the Respondent's counterproposal articleentitled "Union Representation," the Union's representa-tives agreed to accept the entire proposal with theexception of the words requiring the shop steward to conferwith the Company regarding legitimate union-managementmatters only after working hours. The union representa-tives desired to delete the words "after his working hours."They also asked to lengthen the time that a representativeof the local union could attend a local, state, or nationalconvention or conference of the Union. The Respondent's"Union Representation" clause provided for such time notto exceed I week. The Union requested 2 weeks. Withoutacceding to the Union's request in any manner, Muellermerely inquired as to the approximate number of employ-ee-members who would attend union conventions at anyparticular time. He was told that not more than one or twoindividuals would attend and that these conclaves did nottake place more than once every 2 years.Next the Union consented to the Respondent's counter-proposal article entitled "Visitation Privileges," but reject-ed completely the article entitled "Work by Supervisors."As noted, this article provided that supervisors wouldperform such work as they deem necessary or proper or asmight be assigned to them. Instead of accepting this clause,the Union's representatives thus proposed a clause whichprovided that the supervisors could work in an emergencyor when employees needed assistance. The Union objectedto the supervisors freely working and performing unit workwhich could affect the employment status of the Union'smembers in the unit.The next portion of the Respondent's counterproposalthat was discussed pursuant to the Union's response wasthe Respondent's "Discharge" proposal which, as notedabove, mentioned as a ground for discharge violation ofcompany rules and regulations. Alvarez requested that thisbe held in abeyance until the Respondent complied withAlvarez' request for a written copy of the Respondent'srules and regulations. The committee members indicatedthey were unaware of such. Mueller replied that Respon-dent did maintain rules; that Respondent, in addition tohaving an old employee booklet, adhered to certainunpublished disciplinary rules. It should be noted that therecord contains no evidence that the union representativesever were supplied a copy of any rules or regulations.The parties next discussed the "No-Strike, No-Lockout"article of the Respondent's counterproposal. The Union inits response, or second proposal, requested deletion of thelast paragraph of this article of the Respondent's counter-proposal which provided, in effect, that any individualviolating the article would be subject to discipline,including discharge, in the sole discretion of the Respon-dent and without recourse to the grievance procedure.Alvarez, on behalf of the union committee, contended thatthe language of this paragraph would, as did otherparagraphs of the Respondent's counterproposal, preventaccess to the contractual grievance-arbitration procedure.However, the Respondent's representative again refused tomove from his position on this matter and to the date of thehearing Respondent has refused to agree in any respect toamend its "No-Strike, No-Lockout" proposal.The next item of the Union's response to the Respon-dent's counterproposal was offered in answer to thelengthy article of the Respondent's counterproposal enti-tled "Grievance Procedure." The Union, in writing,objected to what it had objected to verbally; namely, thatthe grievance should not have to be written and signedsolely by an employee. This objection was later withdrawnby the Union on August 23 because of an agreement by theRespondent for a change in language in the first step of thegrievance procedure. Also, the Union's response to thegrievance procedure proposed by the Respondent wasdirected at step four of the grievance procedure which wasthe taking of the grievance to arbitration. The Unionrequested that this be held in abeyance by reason of thefact that the Union desired to have inserted words whichwould permit local union officers and International unionrepresentatives to process unresolved grievances, as well asthe individual grievant. As noted above, the Respondent'scounterproposal was first discussed on the day before, andthe Union objected to the fact that only the grievant couldrequest arbitration.The Union, in its response on August 16, rejected theCompany's entire counterproposal article entitled "Seniori-ty." There were a number of reasons given by Alvarez asthe basis for this rejection. Principally the objections wereaddressed to the 90-day probationary period, whereas theUnion, in its original proposal, desired a 30-day probation-ary period. This was in connection with its proposal for a30-day union-security clause. However, the Respondent'scounterproposal did not include any provision for unionsecurity. Other reasons for rejecting the Respondent'sseniority counterproposal were with regard to the sectiondealing with an employees' department transfer and thesection providing that seniority would terminate after alayoff of 6 months or more. Alvarez expressed his opinionboth on August 15 and 16 that 6 months was too short aperiod and suggested that seniority should terminate onlyafter a layoff of sometime between 12 and 36 months.Mueller, on behalf of the Respondent rejected thiscompromise. Also, with regard to further sections of theseniority counterproposal, the Union, through Alvarez,suggested that nonoccupational illness leave continue withseniority undisturbed for a period of somewhere between24 and 36 months as against the Respondent's proposedperiod of 12 months. There were also additional reasonsgiven by Alvarez for the rejection of the Respondent'sseniority counterproposal.The Union's response to the next article of the Respon-dent's counterproposal entitled "Hours of Work" wasagreement with that entire clause, and no objection wasraised to that section of the counterproposal. Although,with respect to the next article entitled "Overtime," theUnion agreed to all five sections thereof, and also proposedto resubmit article 10 of the Union's original proposalconcerning workweek and premium pay. The reason for154 BARTLETr-COLLINS COMPANYthis, according to Alvarez, was that the Union desired toincorporate, in addition to what it had agreed to in theRespondent's "Overtime" proposal, a provision to theeffect that overtime be paid for work in excess of 8 hoursper day or during any continuous 24-hour period, and fortime worked on Saturdays and Sundays and, additionally,for work performed during the seventh consecutive day ofany workweek as set forth in the Union's original proposal.However, during the discussion of the Respondent's"Overtime" proposal on August 16, the Union agreed todelete from its initial proposal designated "Workweek andPremium Pay" the sections which dealt with time-and-a-half pay for all time worked in excess of 8 hours in a singleworkday, or in excess of 40 hours in a single workweek.The Union's response to the Respondent's counterpro-posal clause entitled "Reporting Pay" was a completerejection and resubmission of the Union's proposal withregard to reporting and call-in pay. Next, the Unionaccepted the "Bulletin Board" article of the Respondent'scounterproposal.The next item discussed was the Respondent's counter-proposal article entitled "Health and Safety." The Unionwas in agreement with this article provided the words "ormay be required by law or company policy" at the end ofthe second sentence were deleted. There was somediscussion of the Company's language. Finally, a compro-mise was reached upon suggestion of language by bothparties, principally by the Respondent's representative.However, from the record, it is unclear whether thisagreement was reached on that date or a later date. In anyevent, agreement was ultimately reached on this proposalas modified.The Union's response noted acceptance of the next fourarticles of the Respondent's counterproposal entitled"Relief," "Incentive Programs," "Severance Pay," and"Payday." However, the Union rejected the Company'sproposal entitled "Transfer of Company Title." Thisproposal required that, in the event of sale, lease, ortransfer of all or any part of the operation facilities staffedby unit employees, the agreement would forthwith becomenull and void. Alvarez' reason for rejecting this article wasthat he thought that the collective-bargaining agreementshould be honored by any possible successor employer.8The next article of the Respondent's counterproposal,"Classification and Rates of Pay," referred to a rateschedule attached. However, no rate schedule was at-tached. The whole matter was placed in abeyance until theRespondent submitted to the Union a rate schedule. Itshould be noted in connection therewith that Mueller onbehalf of the Respondent again stated that he desired todispose of all noneconomic matters before economicmatters would be discussed and, accordingly, a rateschedule would be submitted in due time.To the next counterproposal article entitled "PhysicalExamination," the Union's response was rejection of theentire proposal. Alvarez testified that the committee "justdidn't like the reading and the language of the article."I At first blush, in view of the Supreme Court's decision in N. L.R.B v.Burns International Security Services. Inc.. et al. 406 U.S. 272 (1972), whichheld that a successor employer is not bound by the collective-bargainingagreement between its predecessor and a labor organization, Alvarez'Alvarez and the committee, however, did not at thatmeeting suggest any alternative language. Nevertheless, itis apparent that the rejection was caused by the use of thewords "physically and mentally fit for work and free ofinfectious or contagious diseases."At the meeting of August 16, the Union, in its responseto the Respondent's counterproposal section entitled"Reporting Pay," did accept the entire proposal on thatsubject and, accordingly, the parties were in agreement onthat matter.The next topic of discussion was the article in theRespondent's counterproposal entitled "Employees Re-turning to Bargaining Unit." The Union's response wasthat it was in agreement provided a limitation was set uponthe time during which seniority could be retained byemployees who left the bargaining unit. The Union desiredto avoid a situation where employees holding managementpositions could return after a long period to the unit andbump employees who had remained in the bargaining unit.The Union proposed that the article contain the words "fora maximum of 2 years." Mueller countered that the articlewas for the benefit of employees because with the securityof the knowledge that they could retain their seniority, theywould not hesitate to take more advanced work andperhaps work into management level positions. He thenasked Alvarez whether the Union wanted to discourageadvancement. Alvarez answered "No," that the Unionwanted to encourage advancement. However, the Unionwas adamant in desiring a cutoff date for accumulation ofseniority for employees who moved out of the bargainingunit. In any event, however, at the next meeting, August 23,the matter was agreed upon as hereinafter set forth.The Union's response to the counterproposal of theRespondent entitled "New Classifications" indicatedagreement and there was no discussion on that matter.Although there was no rejection of the next article,"Complete Agreement," the Union in its response to theEmployer's counterproposal stated that clause was to beheld in abeyance. Alvarez explained that this clause wouldbe held in abeyance until all of the main matters and all theeconomic features were resolved, in other words, until therewas actually a complete agreement. At that time the unionrepresentatives would decide on whether to accept thisproposed clause.The same action was taken with regard to the Union'sposition on that clause of the Respondent's counterpropos-al entitled "Waiver." This clause, commonly referred to inlabor relations parlance as a zipper Clause in which theparties agree that there shall be no further agreement orrequest for bargaining on any matters not covered by theoriginal agreement during the life of the agreement. Thiswaiver would be in effect even if such matters were notbrought up and disposed of during negotiations for theagreement. Alvarez stated to the Respondent's representa-objection would seem to have little merit. However, in Burns, there was acomplete sale whereas in the instant proceeding the requirement in theRespondent's counterproposal required nullification of the agreement ifonly a partial sale of the Respondent's business involved unit employees.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive that the Union would not agree to this clause at thattime until an entire agreement was reached.9The next article of the counterproposal answered by theUnion was entitled "Full Compensation," which the Unionrejected until such time as the Respondent submitted itseconomic proposals. However, the next article entitled"Savings Clause," was agreed to by the Union in itsresponse. But, the clause entitled "Extra Contracts" wasrejected by the Union for the time being because,according to Alvarez, "I couldn't agree to this until I knewwhat the money package was." Likewise rejected was the"Extra Contracts" article because, according to Alvarez,the Union just did not like the language in the clause.The article entitled "Union Discipline" was rejected bythe Union and it was explained that this was for the samereason advanced by the Union on the previous day;namely, that it restricted the Union with regard to its owninternal affairs.With regard toward the article entitled "General," theUnion acknowledged in its response that it was inagreement except for some suggested language change inthe last section.The Union's response to the final paragraph of theRespondent's counterproposal was to hold the matter inabeyance until such time as the parties reached fullagreement. However, after this last clause of the Respon-dent's counterproposal was discussed on August 16, theUnion's response was that it resubmitted its entire originalproposal as submitted to the Company on July 18.According to Alvarez, whom I credit, the reason for theresubmission of the entire union proposal was that theRespondent's counterproposal, which was given to theUnion on August 15, did not contain responses to all of theUnion's proposal and, moreover, contained no economicproposals whatsoever. In fact, Alvarez explained toMueller that, despite the Union's efforts, they foundmissing from the Respondent's counterproposal anyanswer to any of the economic items. Alvarez told Muellerthat he hoped the Respondent appreciated the concessionsthe Union had made to many of the items in theRespondent's counterproposal, and that the committee wastrying to reach an agreement. Alvarez told Mueller hewished that Mueller would note the movement that theUnion had made and what the committee had done inorder to reach an agreement. When Alvarez then askedMueller if the latter would discuss economic items,Mueller's response was "that is money issues, that'seconomic." Evidently, Mueller meant that the Respondentagain would not discuss economic matters until finaldisposition of all other contractual proposals.The foregoing summarily relates what occurred at themeeting of August 16. At the conclusion thereof, Alvarezproposed that the parties meet again the next day, August17. However, Mueller explained that this could not bedone; that he could not meet on the following day and theparties finally agreed to meet at 9:30 a.m. on August 23.The record is somewhat confusing with regard to whenMueller on August 16 asked for the Union to submit what9 Upon persistent cross-examination by counsel for the Respondent,Alvarez refused to admit that at the August 16 meeting he and the unionnegotiating committee agreed, in substance, to the wording of the clause. Icredit Alvarez.it considered language for a proper seniority clause orchanges in the Respondent's proposal for such clause.However, at some time either during the discussion of theseniority clause or at the conclusion of the August 16meeting, the request by Mueller was made. On August 19Alvarez enclosed and mailed to Mueller the proposedseniority language with which the Union would agree. Alsoenclosed was the Union's proposed changes in thegrievance procedure article set forth in the Respondent'scounterproposal.°0The parties met as scheduled at 9:30 a.m. on August 23.Present, for the most part, for each of the parties were thesame individuals who had represented the parties at theearlier meetings, with Alvarez and Mueller as the chiefspokesmen for their respective constituents. The sessionopened with a rather lengthy discussion of the grievanceprocedure in accordance with the modifications submittedby Alvarez by letter to Mueller on August 19. Alvarezcommented that representatives of the International unionshould review grievances before their submission toarbitration. After a period of approximately 2 hours, it wasagreed that the grievance procedure would be amended toprovide that unresolved written grievances would beconsidered by the International union president, or hisdesignee, and by the Respondent's chief executive officer,or its designee, before submission to arbitration. Furtheragreement was reached to include language in the griev-ance procedure that unresolved grievances could besubmitted to arbitration by either the Union or the grievantby written notice of desire therefore. Further amendmentwas agreed upon to permit the initial grievance to besubmitted orally rather than in writing by the grievingemployee to his immediate supervisor before the same wasrequired to be reduced to writing. After much discussionthe parties finally reached agreement on the entiregrievance procedure at approximately 3 p.m. of that day.Also discussed after agreement was reached on thelanguage of the grievance procedure was "Seniority."Alvarez held that the 90-day probationary period con-tained in Respondent's seniority proposal was of too longduration and suggested a probationary period limited tobetween 30 and 60 days. Mueller rejected this proposal outof hand. There was also some discussion with regard toseniority in relation to the language contained in theRespondent's counterproposal stating that any permanenttransfer from one classification to another or from onedepartment to another should be with the approval of theemployee, etc. Alvarez contended that the language "fromone department to another" was not applicable inasmuchas the unit covered by this proposed agreement includedemployees in only a single department. No agreement wasreached on the proposed deletion suggested by Alvarez ofthe words "from one department to another."Nor was agreement reached on the section of the Union'sinitial proposal relating to union membership, Muellerarguing that the Respondent had the right to select itsemployees regardless of whether the Union approved ofapplicants for employment. However, agreement was10 It is unnecessary at this point to detail the particular changesproposed.156 BARTLETT-COLLINS COMPANYreached, after some discussion, on the "Health AndSafety" article of the Respondent's counterproposal ofAugust 15. The end of the second sentence contained inparagraph I of that proposal was finally compromised toread "or as the Company may be required by law toprovide." This was suggested by Mueller and accepted bythe Union. Further discussed was the article designated"Work by Supervisors." Alvarez repeated his argumentthat supervisory personnel should not be permitted toperform work regularly performed by unit employees.There was no movement on this particular clause.Also discussed was the Respondent's "Discharge"article, Alvarez again objecting that members of the unioncommittee were not aware of any written rules orregulations maintained by the Respondent or aware of theexistence of any rules or regulations. Alvarez thenrequested an explanation of the rules and regulations or inlieu thereof a list of such regulations. Mueller's reply that ifthe Union had any objections to a particular rulemaintained by the Respondent a grievance could be filedwith respect thereto. However, it should be noted that theRespondent's proposal, from which the Respondent didnot move at this time, at least, stated that the rules andregulations and any objections thereto would not begrievable. Nevertheless, despite all of the foregoing, theUnion finally conceded on that day and accepted theRespondent's "Discharge" article in its entirety as con-tained in the Respondent's counterproposal.Next discussed together was the clause in the Union'soriginal proposal designated "Successors, Transferees andAssigns" and the clause the "Transfer of Company Title"proposed in the Respondent's counterproposal. Alvarezinsisted that any successor be bound by the union contract.This was again rejected by the Respondent's representa-tives and, accordingly, Alvarez rejected the "Transfer ofTitle" clause of the Respondent's counterproposal. How-ever, with regard to the "Physical Examination" articleproposed by the Respondent, although there was initialobjection by the Union to the use of the words "physicallyand mentally fit," and also to the requirement thatemployees may be subject to physical and psychiatricexaminations, the Union on August 23 finally acceptedthat clause and agreement was reached thereon.The parties also had some success which culminated inthe Union's acceptance of the next article discussed,Respondent's proposed article on "Employees Returningto Bargaining Unit." Alvarez reiterated his originalobjection to this article contending that a time limitationshould be placed upon an employee's ability to return tothe bargaining unit after leaving the same and accumulat-ing seniority. Mueller suggested that the article be modifiedto permit "actively employed individuals" to return to thebargaining unit if they desired to do so. With thismodification, the Union accepted the article entitled"Employees Returning to Bargaining Unit."Additional discussion was had which related to theRespondent's "Union Representation" article. Alvarezagain contended that the provision for leave of absence toattend union conclaves be extended from I to 2 weeks.Furthermore, he again objected to the requirement of thesection of that article which provided that shop stewardscould confer with management representatives only afterregular working hours. Alvarez argued that this wouldwork a hardship upon the stewards. Although, in testifying,Alvarez could not place the date when Mueller suggestedan acceptable amendment to this article, Mueller didpropose an amendment to the section permitting leave ofabsence to attend meetings not to exceed 3 weeks. TheUnion thereupon accepted the leave of absence section.However, as far as can be ascertained from the record, theUnion did not accede to the portion of the article whichrequired union stewards to meet with Respondent'srepresentatives only after working hours.No further agreements of any part of the Union'sproposal or the Respondent's counterproposal werereached on that day. Toward the conclusion of this August23 meeting, Alvarez again requested discussion of econom-ic issues. This was brushed aside by Mueller's statement tothe effect that he desired to discuss other matters. Alvarezthen predicted that a strike would possibly ensue if thenegotiations between the parties did not result in moreprogress and if the Respondent continued to fail to submita complete contract proposal including economic provi-sions. He explained to those present that, as heretofore setforth, the Union had made numerous concessions and, inparticular, had consented to the very lengthy and difficultto follow grievance procedure proposed by the Respon-dent. The Respondent's vice president and secretary, IrvingBartlett, then inquired of Alvarez if the statement withregard to the strike constituted a threat. Bartlett thereuponaffirmed the Respondent's confidence in the representationit was receiving from its counsel, Mueller. Bartlett stated hefelt Mueller had performed in a satisfactory manner andRespondent would continue to rely on Mueller's advice.Thereupon, after Mueller agreed to follow up Alvarez'request for the next meeting by telephone to Alvarez on thefollowing Monday, the meeting adjourned at approximate-ly 6 p.m.On August 26, Mueller, by telephone, arranged withAlvarez to meet again on September 5 and 6. On that sameday, Alvarez held two union membership meetings, one atI p.m., and the other at 7 p.m. During these meetingsAlvarez, together with International Representative Jun-kins, reported to the employees the progress, or lack ofprogress, that had been made in the bargaining to thatdate. In response to a question, Alvarez told the employeesthat the Respondent "was dragging its feet" and, in hisopinion, violating the law. Someone from the group ofemployees at one of the meetings indicated that theyshould strike on Labor Day. Alvarez requested themembers to restrain their emotions with regard to thestrike. The members thereupon by secret ballot voted tobegin a strike against the Respondent on September 15 inthe event that a satisfactory agreement was not reached inthe meetings scheduled for September 5 and 6.On the following day, August 27, Alvarez and Junkinsvisited Irving Bartlett and Charley Bartlett at the Respon-dent's plant office. Alvarez informed the two Bartletts thatthe employees in the unit had voted and were prepared tostrike on September 15 if satisfactory progress was notmade in negotiations before that date. Alvarez alsoinformed the Bartletts that it was only because he had157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersuaded the employees to postpone strike action untilSeptember 15 that the strike was not going to occur beforethat date, and that the employees, through him, requested acomplete contract proposal from the Respondent, includ-ing economic issues. The short meeting ended with theBartletts thanking Alvarez for this information.Bargaining session number 5 was held, as scheduled, onSeptember 5. The parties were represented, for the mostpart, by the same individuals with the exception, however,that also present was Union Executive Board MemberJones. The meeting began at approximately 2 p.m. on thatday. This meeting, initially, was devoted to a discussion ofthe Union's original proposal, which the Union resubmit-ted, especially with regard to economic matters. Accordingto Alvarez, each time an economic matter, such asreporting and call-in pay, funeral leave, gloves and tools,vacations and holiday pay, insurance for active employees,was submitted, the answer by Mueller was almost uniform-ly "that is economics" or "that is a money item" and thematter was passed. Mueller indicated that he did not wishto discuss these items inasmuch as they were economicitems, apparently maintaining the position which Respon-dent had maintained during the prior four negotiationmeetings that all noneconomic issues be resolved beforeeconomic issues were to be discussed and disposed of."Most important of all, the Union resubmitted its articlecaptioned "Wages." Mueller's sole answer to that was"economic." Also in this category was the Union's original"Cost of Living" article to which again the answer was"economic."On noneconomic matters, or matters not classified byMueller as economic, there was a considerable discussionwith regard to the Respondent's counterproposal clauseentitled "Nondiscrimination." Alvarez suggested that thewords "or because of his union activity or his nonunionactivity" be deleted or, in the alternative, that a period beplaced after the word union activity, and the rest of the linedeleted. Alvarez stated that if this was done the Unionwould accept the Respondent's entire management rightsproposal provided the words "alone, without interference,restrictions or recourse to the grievance arbitration provi-sion hereof by the Union or any employee" were deletedfrom the first section of the management rights article.Alvarez once more stated the Union's objection to theRespondent's proposed "No-Strike, No-Lockout" articlebecause the language did not provide equal application ofdisciplinary measures and was limited with regard toarbitration. Also, once again, as he had before, Alvarezalso stated that the Union would agree to the Respondent's"Reporting Pay" article if it were amended to provide 4rather than 3 hours' pay to employees reporting forregularly scheduled work. However, evidently none ofthese suggestions were accepted by the Respondent and nofurther movement was made with regard to those articles.Thereafter, on behalf of the Union, Alvarez accepted theRespondent's article designated "Classification and Ratesof Pay" despite the lack of an attached rate schedule andfurther informed Respondent's representatives that thearticles designated "Complete Agreement," "Waiver," and" The item "Severance Pay," was disposed of at the August 16 meeting,although this would seem to have been an economic matter. It was evidently"Full Compensation" would be acceptable to the Unionupon the provision that agreement was finally reachedconcerning all other portions of the bargaining agreement.Also accepted on September 5 was the Respondent'scounterproposal article entitled "Extra Contracts." How-ever, Alvarez once again rejected Respondent's "UnionDiscipline" article. The reason, as hereinbefore stated, wasthat Alvarez and the union committee felt that this wasinterference with internal union affairs.At the September 5 meeting, the Union also withdrew anumber of the clauses of its initial proposal. These, for themost part, were articles which were similar to or had beensubstituted by like articles worded somewhat differently inthe Respondent's counterproposal which the Union hadaccepted. The Union also resubmitted on that day thatportion of its "Workweek" and "Premium Pay" articleswhich dealt with time and a half for time worked in excessof 8 hours in a single workday, or 8 hours in excess of acontinuous 24-hour period or in excess of 40 hours in asingle workweek or work on Saturdays or Sundays, timeworked on the seventh consecutive day to be paid at therate of double time, and emergency time to be paid at time-and-one-half rate. However, section III of that article wasagreed upon after it was amended with a provision thatemployees injured while working would receive a full day'spay for the day of the injury. The Union resubmitted anumber of other provisions of its original contract proposalincluding "Reporting and Call-in Pay," "Union Labor,""Military Leave," and "Gloves and Tools."Thus, the parties stood in relation to each other at theclose of the bargaining meeting of September 5. Before itclosed, however, Alvarez reiterated, as he had at the end ofthe prior meeting, that the Union had again madenumerous concessions with regard to its bargainingproposals and had accepted many of the Respondent'sproposals even though they were onerous to the Union. Heespecially pointed out the acceptance of the Respondent'sproposed grievance procedure which he and the Union'scommittee considered overly long and complicated anddifficult for the union membership to follow and under-stand. Alvarez ended by asking Mueller to rply or makeproposals or counterproposals regarding the unresolvedeconomic portions of the Union's initial proposal given tothe Respondent at the very first bargaining session.Mueller, on behalf of the Respondent, again refused adefinite response, merely stating that economic proposalswould be forthcoming.As scheduled, the sixth bargaining session was held thenext morning, September 6, at approximately 9 a.m., theparties being represented by the same individuals presentat the previous day's meeting. When the meeting began, theRespondent submitted to the union representatives a copyof its pension plan in accordance with an earlier request bythe Union. This having been done, the parties then beganto discuss seniority. Again, Alvarez stated that the Unionrequested a probationary period of 30 days, evidentlyreferring to its original proposal for a 30-day union-securityprovision, rather than the 90 day contained in the senioritysection of the Respondent's counterproposal. Also Alvareznot discussed on September 5 inasmuch as agreement had been reachedthereon at the earlier date.158 BARTLETT-COLLINS COMPANYtold the parties that he did not believe employees who quitor were discharged should be required to undergo anadditional 90-day probationary period in the event ofrehire. Mueller countered to the effect that a 90-dayprobationary period, as proposed by Respondent, wasreasonable. Again, Alvarez also contended that Respon-dent's proposal with regard to transfers between depart-ments was not necessary inasmuch as the Union represent-ed only forming department employees.In addition, at the September 6 meeting the Unionconceded to the Respondent's proposal that seniority of alaid-off employee would terminate 12 months after thelayoff. Also agreement was reached on that portion of theRespondent's seniority proposal which related to nonoccu-pational illness leave, after the words "unless the Companyagrees to extend such period" was added to the seniorityproposal contained in the Respondent's counterproposal.Further agreement was reached with regard to seniority inthat the Union accepted Respondent's seniority articleafter an amendment providing that seniority wouldterminate in the event of an unauthorized absence fromwork "without a reason satisfactory to the Company." TheUnion also accepted an additional section of Respondent'sseniority proposal after an amendment assented to by theRespondent to provide recall notices after layoff to be sentby registered mail. Although the Union made offers withregard to the temporary layoff provisions of the Respon-dent's seniority proposal that 7 days be the limit fortemporary layoffs, no agreement was reached on thatparticular portion of the seniority proposal submitted byRespondent.Following this rather lengthy discussion on seniority, theparties again discussed and compared the Union's originalproposal with the Respondent's counterproposal andreviewed them article by article in order to determinewhere there existed areas of agreement and which areasremained not in agreement. In doing this, Alvarez againsubmitted for consideration the economic matters con-tained in the Union's initial proposal and again Muellersimply answered that these issues were "economic" or"money" items and, as a result, no discussion ensued withrespect to these so-called economic or money matters.Again, as he had at the meeting the day before and onthe August 23 meeting, Alvarez made the observation thatthe Union had made numerous concessions towardreaching an agreement in order to receive from theRespondent a proposal concerning economic matters. Butthe Respondent's representatives made no effort to presentan economic proposal or meet the Union's economicproposals at this time.There then ensued an extensive discussion regarding theproblem of work by supervisors. Mueller asked the unionnegotiating committee members whether supervisors wereperforming bargaining unit work at that time and theanswer from several of the committee members was in theaffirmative. One member claimed that employees werelosing pay because of this practice, particularly duringweekends when foremen were utilized to set up themachines. Mueller then proposed to amend the Respon-dent's "Work by Supervisors" article by inserting words tothe effect that supervisors would continue to perform workthey had performed in the past. This was immediatelyrejected by the Union because, in its opinion, the revisionrepresented no significant change in the Respondent'sarticle as originally proposed. In testifying, Alvarez statedthat at no time during the course of the negotiations didany representative of the Respondent explain to whatextent supervisors had performed bargaining unit work inthe past.The foregoing constitutes the only progress made up toand including the end of the sixth bargaining session onSeptember 6. Alvarez then proposed to schedule abargaining session for the following day and repeated whathe had stated at the outset of the first bargaining session;namely, that the Union and its representatives wereagreeable to work nights, days, Sundays, and all times, ifnecessary, in order to reach agreement on a completecontract. However, this was not agreeable to the Respon-dent's chief negotiator, Mueller, and no agreement wasreached concerning the date of an additional bargainingsession.The parties not having been able to reach agreement,Mueller suggested that a Federal mediator be called.Alvarez accepted this suggestion. However, he reiteratedthat again at none of the bargaining sessions had theRespondent been willing to discuss economic issues.Thereupon, at 6 p.m. on September 6 the sixth bargainingsession was adjourned.In accordance with Mueller's suggestion, Alvarez madecontact with Federal Mediator Arnold, apprising the latterof the status of the negotiations. Alvarez also informedArnold that a strike vote had been taken to begin a strikeagainst the Respondent on September 15. Thereafter,Mediator Arnold arranged for a meeting to be held onSeptember 26. However, several days before the meetingwas scheduled, on September II Alvarez held meetingswith separate shifts of employees in the unit involved andreported to the members present at each meeting the statusof the negotiations. In doing so, he indicated the areas ofagreement and disagreement. Again, as at the previousemployee meeting held before Labor Day, the unionmembers by secret ballot voted to begin striking theRespondent on September 15 even though the meetingwith Mediator Arnold and Respondent was scheduled forSeptember 26.The Respondent was aware of the strike vote. As notedabove, Alvarez visited the Bartletts a short time before thisand informed them of the possibility of a strike. By letter toits employees dated September 12, Respondent informedthe employees of the possibility of a strike and furtherinformed them that Respondent could lawfully permanent-ly replace employees participating in such possible strike.Additionally, Respondent announced to the employees inthe letter that it would continue to operate despite anystrike. It further advised the employees that earlier strikesat the Respondent's plant did not pay off for the employeesand that any strike contemplated by them at this timewould have like result.As voted upon at the meeting of September 11, themembers of the Union began to strike the Respondent onSeptember 15 and established picket lines at the Respon-dent's premises at that time. As earlier noted in this159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision, the Union also represents the moldmakers in aseparate unit. The moldmakers honored the picket line.As scheduled by Mediator Arnold, a bargaining meetingwas held on September 26. At the outset of the meeting,Mediator Arnold requested the parties to set forth thoseissues which remained unresolved. At that point, Alvarezannounced that the Union was involved in a campaign toorganize all of the Respondent's production and mainte-nance employees, which campaign began on August 23.12Pursuant to Mediator Arnold's request, Attorney Muel-ler speaking for the Respondent, listed as unresolved fromthe Respondent's counterproposal, the initial section of the"Management Rights" article; the second section the"Nondiscrimination" clause; the entire article entitled"Work by Supervisors"; the last paragraph of the "No-Strike, No-Lockout" article; sections II and VIII of the"Seniority" clause; all of the "Reporting Pay," "Transfer ofCompany Title," and "Union Discipline." Also, Muellerlisted "Union Membership and Checkoff," "UnionRights," "Restrictions of work by Supervisors," "Hiring,""Releasing," "Quitting, and Discharging," "Workweek andPremium Pay," "Reporting and Call in Pay," "FuneralLeave," "Shift differential," "Jury Duty," "Union Labor,""Military Leave," "Gloves and Tools," "Vacations,""Holidays with Pay," "Insurance for Active Employees,""Pensions," "Successors," "Transferees and Assigns,""Wages," "Cost of Living," and "Duration of ContractClauses" from the Union's original proposal.13After thislisting, Alvarez requested discussion of economic mattersstating that the Union could make no movement untilthese issues were presented and discussed. Mueller's replywas to the effect that an impasse had been reached by theparties. This was approximately at 10 a.m. The mediatorthen separated the parties.What the mediator discussed separately with each of theparties is unrecorded in the record.'4However, themediator requested of the Respondent, when the partiescame together at joint session later in the day, to submit itseconomic proposal. This request was honored by Muellerand the Respondent's economic proposal was laid on thetable. A recitation of the proposals is here unnecessarybecause the parties agreed by stipulation of the events ofthe final, later meeting that the economic proposals of theRespondent constituted no more than the Respondent wasgiving the employees by way of wages and fringe benefitsthan it had been giving the employees in the unit before thenegotiations began. When the proposal was laid on thetable, Alvarez asked numerous questions and made astatement to the effect that, there being no increase inwages or benefits, the proposal was "kind of lean." Muelleranswered this observation to the effect that the proposalwas not lean. After the economic proposal was submittedand discussed briefly, as noted, the mediator again calledthe parties into separate caucus and the session wasadjourned shortly thereafter with nothing accomplished.12 Presumably what Alvarez meant was the intention of the Union toorganize the remaining unorganized production and maintenance employ-ees not already included in the unit involved in the current proceeding or inthe unit of moldmakers.13 The details of these unresolved matters are not here set fbrth inasmuchas they are fully discussed in the factual statements of the earlier meetings.Thereafter, after several attempts to have anothermeeting with a representative of the Mediation andConciliation Service, Alvarez was advised by a conciliationservice representative that another bargaining sessionwould be scheduled for the week of December 10.Sometime subsequent to that, Alvarez and the Respondentwere advised that the eighth bargaining session, whichproved to be the last bargaining session, was to be heldwith a mediator on December 11.Bud Libby, mediator at this bargaining session, stated atthe outset that he had no available solution to resolve thedispute and that neither party had indicated a change ofposition to him. The Union at this session was representedby its counsel, John Keefer, who made the observation thatthe Respondent's proposal did not represent any change orimprovement over the present practices of the Respondent.Mueller agreed with this characterization and stated that itwas accurate. There was additional discussion back andforth but only with regard to generalities. However, itshould be noted that Keefer stated he had recommended tothe Union that it withdraw all of the tentative agreements ithad made and concessions it had made at prior bargainingsessions. To this Mueller replied that if the Union did so itwould find that Respondent's future bargaining positioncould be less favorable than it had in the past. Keeferindicated that he was aware of this but that, in his opinion,the Union should not adhere to any previously agreed-upon contract provisions or any of its earlier concessions tothe Respondent in the absence of some movement by theRespondent with regard to economic matters.Thereafter, Mediator Libby met separately with repre-sentatives of the parties. Less than a half an hour later theparties met again at which time Libby announced that noprogress had been made. Libby further stated that whathad been unresolved remained unresolved and thatprevious tentative agreements and concessions wouldremain in existence. The meeting was thereupon adjournedand no additional bargaining meetings were held from thatdate to the date of the hearing herein.Although, as late as December 11, 1974, the Respondentrefused to move from its position with regard to economicmatters, on February 20, 1975, Mueller advised Alvarez byletter of that date that the Respondent desired to effectuatea wage increase of 15 to 20 cents per hour for bargainingunit employees commencing March 2, 1975. On that datealso, the Respondent notified all employees other thanthose represented by the Union that they would receive awage increase of a minimum of 15 cents per hour effectiveMarch 2, 1975. In the same notice to its employees, otherthan those represented by the Union, the Respondentreminded its employees that it had placed into effect wageincreases of at least 45 cents per hour since March 1974.Again, on June 29, 1975, after notification to the Union,the Respondent put into effect another wage increase.Although the Union advised the Respondent by letterdated June 20, 1975, that it did not object to this increase,14 Although the testimony as to what occurred between the Union andthe mediator was offered by counsel for the General Counsel and for theUnion, the testimony was not permitted inasmuch as the effectiveness of theMediation Service could well be hampered by permitting these confidentialconversations to be entered into the records of the Board cases.160 BARTLETT-COLLINS COMPANYprobably because it could not in view of the rising cost ofliving, the Union informed the Respondent that the wageincrease was insufficient and did not begin to compensateemployees in proportion to the rising cost of living andother economic conditions faced by the employees.It should be noted, in connection with the wage increaseseffectuated by the Respondent between the time of thebeginning of the Union's organizational campaign throughJune 1975, that in past years, with only one exception astestified by Respondent's vice president-secretary, IrvingBartlett, the Respondent had effectuated but one wageadjustment each year, this occurring usually during June orJuly. Also Irving Bartlett admitted that he could rememberno other time, except the year 1968, in which theRespondent gave its employees more than one wageincrease in any year before the advent of the Union.Although, as noted above, there have been no furtherbargaining meetings since the meeting of December II,1974, there have been attempts, although somewhattentative, by both parties to seek to move in the direction ofa contract to some minor extent. Thus, in the Union's letterdated June 20, 1975, in which the Union consented to theRespondent's contemplated wage raise to be effectuated onJune 29, the Union's counsel suggested that bargainingbegin once again if the Respondent was "considering anymovement whatsoever with respect to existing bargainingissues, particularly those relating to economic matters."Respondent's counsel, by letter dated July 18, 1975, repliedthat with regard to union counsel's statement concerningthe readiness of union representatives to engage in furthercollective bargaining, inquired whether the Union had anychange of position with respect to existing bargainingissues as compared with the positions taken by the Unionat the last two meetings of the parties. Mueller, in thisletter, further inquired if the letter would support aninference that the Union no longer considered noneconom-ic matters to be an issue, and if this was so, a statement tosuch effect might be helpful. In the same letter, Muellerindicated that the Respondent had offered to change itsposition on September 26 to Mediator Arnold in severalrespects. 15Mueller also indicated in that letter of July 18, 1975, tothe Union's counsel that the Respondent might be willingto change its position with respect to its management rightsclause, its no-strike, no-lockout clause, and its work bysupervisors clause. By letter dated July 25, 1975, theUnion's counsel wrote Mueller stating, among other things,that "in order to avoid any misunderstanding, you are alsoadvised that the Union definitely considers all previouslydiscussed, unresolved noneconomic matters as viablebargaining issues between the parties." Union counsel alsostated in that letter that the Union's position with regard tothe bargaining negotiations had not changed since Decem-ber I I, 1974, the date of the last bargaining session.By letter dated September 22, 1975, in response to unioncounsel's letter of July 25, 1975, Mueller, among otherthings, stated as follows:iS Inasmuch as testimony with regard to any er parle conversationsbetween either of the parties and the mediator were excluded or expungedfrom the record. I do not consider as evidence any matter which Muellerreferred to as having been communicated to the mediator on September 26...you, as counsel of record for the Union as amember of the Union's bargaining team on December11, 1974, are hereby advised that the foregoing offersare now still outstanding and available for acceptanceby you or by Mr. Alvarez and his bargaining team.The first of these offers was with respect to the Company'smanagement rights proposal. Respondent was willing tochange its management rights clause to a minor degree byadding the words "except to the extent that such rights areexpressly limited or restricted by this agreement" and therest of the managements rights clause would remainunchanged as submitted by the Respondent. This, ofcourse, would retain for the Respondent the completemanagement rights as outlined in its very lengthy manage-ment rights proposal and ending that such managementrights were to be without interference, restrictions, orrecourse to the grievance and arbitration provisions of theagreement.With regard to the "No-Strike, No- Lockout" proposal,the Company's amendment would merely add the state-ment "except for the sole issues of whether the employee,in fact, violated this article" still retaining the right of theCompany to discharge and mete out punishment ordiscipline to any employees without recourse by the saidemployee or the Union to the grievance or arbitrationprocedures of the contract. With respect to the "Work bySupervisors" proposal, the Company reoffered, as it had atearlier bargaining sessions, to substitute in lieu of itsoriginal proposal the words "supervisors will continue toperform the work they have done in the past."It should be noted that these later offers to the Unionwere made after the commencement of the hearing in thecurrent proceeding. It should also be noted that, during theentire period from the inception of the Union's campaignto organize the unit employees up through and includingthe dates of the hearing herein, the Respondent has alwaysinformed the Union of any action it intended to take whichcould affect in any way any of the employee-members inthe unit represented by the Union. Thus, in addition to therequest for the Union's consent to the wage increases, asabove recited, the Respondent has requested the Union'sconsent to such things as company picnics, gifts of fruit atChristmastime and during the spring of 1975, and also hasgiven the Union, upon its request, information such as thenames and addresses of employees who were hired by theRespondent after the strike began on September 15, 1974,who were included in the trust agreement for the employ-ees' annuity or retirement fund and, in addition, hasinformed the Union about increased cost of certaininsurance to which employees are entitled on a voluntarybasis. Thus, with regard to its relations with the Union,except for the extreme difficulties in the negotiations, theRespondent has been careful to notify the Union withregard to any contemplated action which could have aneffect on unit employees.However, before the strike began, and while negotiationswere taking place, and subsequent to the strike, certainas contained in his July 18, 1975, letter to the Union's counsel. I merely citethe letter as a possible indication that the Respondent was at that time. July18. 1975, possibly ready to move from its former position with regard tononeconomic matters.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevents occurred, hereinafter recited, which are alleged tohave been violative of the Act and which the GeneralCounsel and the Union contend reflect the Respondent'strue attitude toward the Union and unionization of itsemployees and which, they contend, should be taken intoconsideration in assessing whether the Respondent ap-proached bargaining as required by Section 8(d) of the Act.D. Interference, Coercion, and Restraint1. Interrogation and threats and alleged actsthereofApproximately 2 or 3 weeks before the strike com-menced on September 15, Supervisor Clyde Adams of themold shop engaged employee Darrell Lett in a conversa-tion, asking Lett what the latter would do in the eventforming department employees went out on strike. Lettanswered to the effect that he would honor the picket line.Adams then inquired of Lett as to why Lett would do so.Lett answered that he did not desire to jeopardize his unioncard. Adams then stated to the effect that the formingdepartment employees, the unit represented by the Union,were "riding on the moldmakers' back." He then told Lettthat the latter was placing himself in a precarious positionshould he honor the picket line and further explained thisstatement by telling Lett that the latter could lose his joband retirement benefits if Lett honored the picket line.Again, approximately I week before the strike began, inthe mold shop, Adams inquired of Lett whether the latterintended to honor the picket line. Lett replied in theaffirmative. As he had done before, Adams then informedLett that there was a "good chance" that Lett would losehis job and also his pension if Lett honored the picketline.16Adams was again involved in a conversation withanother moldmaker, Harold Alberding. Adams askedAlberding what the latter thought about the Union andalso if the moldmakers were going to honor the picket linein event of a strike. Alberding answered that he could notspeak for the other employees. Upon this reply, Adamsasked Alberding about the latter's personal feelingsconcerning the strike and the possibility of a picket line1' From the credited testimony of employee Lett. Adams, in testifying,although stating that he held a withdrawal card from the moldmakers unitof the International Union, denied ever making any statements of the typerecited above to Lett. He stated, to the contrary, that the employees wereasking whether the Respondent would continue to operate in the face of astrike and he infiormed the employees that he, Adams, had been soinformed. But in his testimony, Adams maintained that that was the onlyinformation or statement that he imparted to Lett with regard to the strike.Upon my observation of the two witnesses and upon the manner in whichthey testified, I regard Lett as the more credible of the two, especially inview of some of Adams' testimony which was somewhat equivocal even inanswering leading questions of counsel.17 Adams denied specifically that he told Alberding that the day he wenton strike he would lose his job. Adams also testified that the conversationswere not as Alberding had testified. Adams stated that he had been amember of the Union and had a withdrawal card which was given him whenhe was made a supervisor. Formally, Alberding had been Adams' supervisorbefore he returned to rank and file. Adams testified that the conversationcame up only in the context in which Adams was concerned about losing hisunion card if he worked and that it was Alberding who stated if Adamsmade a single mold he would be through with any possibility of continuingwith the Union. Adams stated that he was concerned with his future becausehe did not know what would happen and could possibly return to rank andand whether Alberding would honor the picket line.Alberding answered in the affirmative. Adams then toldAlberding that in the past the employees had not remainedunited during strikes and that the strike by the employeesin the unit involved in the current proceeding would notcontinue for more than 2 weeks. At one period during thisconversation Adams told Alberding "you know the daythat you don't cross the picket line, is the day you lose yourjob."Sometime later, on approximately September 11 or 12,while waiting for a light to change as he was driving his car,Alberding was engaged by Adams in another conversation.Again Adams asked if the moldmakers would honor thepicket line and Alberding again answered in the affirma-tive. Adams then inquired of Alberding whether the latterwas invited to a union meeting to be held that evening atwhich time a strike vote was to be taken. Alberding againreplied in the affirmative.17Again, on approximately September 12, Adams ap-proached employee Lett and another moldmaker, JohnnyRoberts, while they were in the mold shop working andasked the two whether there would be a picket line onSeptember 15. Roberts answered that as far as he knewthere would be one on the 15th. Adams then stated "well, ifthey do, are you going to cross it?" To which Robertsanswered that he just did not believe in crossing picketlines. At this point Adams interjected, "Well, I guess youknow if you don't, you are probably going to lose your job,your retirement and everything you worked for all theseyears?" Roberts answered, "Well, I guess that's just theway it'll have to be, because I'm not going to cross one."There was further conversation during which time Robertsstated that if he were discharged for not crossing the picketline he would put in for unemployment and get it and alsoput in for retirement and could get that too. Roberts alsostated that he could file charges against the Company forfiring him for not crossing the picket line and that hethought he could win that charge too. Adams then stated toRoberts to the effect that to be honest with Roberts,file and if he lost his union card because he worked during any possiblestrike by the moldmakers he could, in such event, lose his right tomembership in the Union which would, in that respect, possibly affect hisjob future. Although I do, to an extent, credit Adams to the effect that therewas some conversation with regard to Adams' future as a member of themoldmakers union, I also conclude, because of other factors, that Adamsdid inquire whether Alberding would cross the picket line and also toldAlberding that if the latter did cross the picket line he would lose his job.This finding in based not only upon my observation of the witnesses, butalso upon the fact that a number of other General Counsel's witnesses, ashereinafter related, credibly testified to similar conversations betweenthemselves and Adams. Thus, in each case, although Adams denied the veryparts of those conversations which could constitute violations of the Act, itwould have required each of the General Counsel's witnesses who testifiedto these acts and conversations to have entered into a conspiracy to testifyto matters which did not occur. I could conceive of a single individualpossibly doing so, but I cannot and do not accept the probability that thesewitnesses were testifying to matters which they concertedly invented fromthe whole cloth. Accordingly, I credit the witnesses for the General Counselfor the most part except as hereinafter set forth and do not credit Adams'denials of those portions of the conversations which would constituteviolations of the Act.162 BARTLETT-COLLINS COMPANYAdams did not know what the answer was but all he knewwas what he had been told.18In another conversation at approximately the same time,in the mold shop, Adams inquired of moldmaker JamesMorgan what the latter would do if a strike was in progress.Morgan answered that he would "lay carpet" with a friend.This conversation occurred just at the end of the day whenMorgan was leaving. Adams stated to Morgan that thelatter was making a big mistake and that "we could loseour jobs if we went out on strike." '9Approximately 2 weeks before the strike commenced,Adams engaged apprentice moldmaker Richard Roberts ina conversation in Adams' office where Roberts had gone toreceive his assignment. Adams asked Roberts how thelatter felt about the anticipated strike and whether Robertswould participate. Roberts answered to the effect that hewould honor any picket line. Adams then stated thatRoberts could lose his job or his retirement if he did so. Ineither this or another conversation, Adams told apprenticeRoberts that the men who honored the picket line couldalso lose their jobs or their retirement. Adams stated that"some of the guys in the mold shop have a pretty good sumof money in retirement," and that he felt that these mencould possibly lose that money too. On the following day,Adams again involved apprentice Roberts in a conversa-tion when Roberts went into Adams' office to ask for anassignment. The conversation concerned the possible strikeand the same type of question and answers were givenbetween the two as in the first conversation. There was athird conversation between the two and that conversationalso concerned the same matters. The same questions wereasked and the same statements made by Adams to theeffect that the moldmakers who honored the picket linecould lose their jobs and their retirement.20Approximately a week and a half before the commence-ment of the strike, Darrell Lett and Richard Roberts werein the office of James Roth, Respondent's personnelmanager and an admitted supervisor within the meaning ofthe Act, for the purpose of signing for savings bonds. WhileLett was signing for his bond, Roberts and Roth werehaving a conversation regarding fishing. Then Roth askedwhat Lett and Roberts were going to do in the event theUnion placed a picket line at the Respondent's facility.Both Lett and Roberts stated that they would honor thepicket line. To this admission, Roth replied that he thoughtit would be a "bad deal" for the men because they couldlose their jobs and their retirement.2''a From the credited testimony of Roberts. I credit Roberts over thedenials of Adams for reasons heretofore set forth.19 From credited testimony of Morgan whom I credit for the reasonspreviously stated.20 From credited testimony of Roberts which is credited for reasonsstated heretofore.2' From credited portions of the testimony of both Lett and Roberts. Ineffect, Roth admitted that he told both of these individuals that they couldlose a portion of their retirement if they were permanently replaced.However, both Lett and Roberts used the words "lose your jobs" or wordsto that effect. Accordingly, I credit the version of the conversation as relatedby both Lett and Roberts whom I have credited in other respects.z2 From credited testimony of employee Lett. Although Roth denied thathe had the conversation with Lett and Roberts. he did admit to theconversation between himself and Lett in which the card was discussed.Roth's version of the conversation was that it was Lett who began theSome 2 or 3 weeks before the strike commenced, DarrellLett and Personnel Manager Roth had a conversation inthe mold shop. In that conversation, Roth asked Lett whatthe latter was going to do in the event of a picket line. Lettstated that he would not work and would not cross thepicket line because it would put his card in jeopardy,referring to his journeymen's card from the Union. At thispoint, Roth stated, "You mean you'd take a chance onlosing your job and your retirement over that card?" Towhich Lett answered in the affirmative. Roth replied to theeffect that the card sure meant a lot to Lett. Lett then wenton to explain to Roth that with the card he could goanywhere moldmakers were needed and obtain work andthat without it he could not. To this statement, Rothrejoined, "Well, you know that you don't have to have thatcard to work at Bartlett-Collins." 22After the strike began, Robert Robertson, a supervisor inthe selecting and packing department, had conversationswith various employees concerning the picket line. Accord-ing to employee Georgene Witham, an employee of thedepartment, Robertson asked Witham whether Witham'shusband was walking the picket line and that this questionwas repeated almost daily with Robertson asking Withamwhat was occurring on the picket line and if her husbandwas still out there. Witham further testified that Robertsonasked her at one time if she knew anything about a carbeing burned; and whether any of the employees on thepicket line would attempt to burn a car. Witham deniedany knowledge of knowing anybody who would burn a car.On cross-examination, Witham testified that on the firsttime that Robertson spoke to her he asked her whetherDoug Bell was on the picket line.23Employee Joanne Harper testified that Robertson had aconversation with her approximately a week after the strikecommenced when she was in the break area. According toHarper, Robertson asked how Harper's father was doingand whether he was still on strike. Robertson stated that hehad seen her father earlier during the strike but had notseen him lately. Harper replied that her father was down atanother area on the picket line where the trucks normallyentered the premises. Then they discussed the length of thestrike. Harper stated that she wished that the strike wouldsoon come to an end. According to Harper, Robertsonthen stated, "Well, it won't do them no good no matterhow long they're out. Because Bartlett has aboutS40,000,000, he can outlast them or he can just shut theplant down."conversation about the stnke by asking whether the Company wouldcontinue operations if there was a strike. According to Roth, theconversation with regard to the card did not differ in any marked degreefrom the conversation as alleged by Lett. He admitted that he told Lett thathe did not need a card to work for Bartlett-Collins. On the basis of theagreed-upon portions of the testimony of Lett and Roth and from myobservation of both of these individuals, I find and conclude that Lett'sversion is the more accurate, although, perhaps, there were portions in Lett'stestimony, as brought out on his cross-examination. which were eitherincomplete or perhaps slightly at variance with some of the direct testimony.However, on the basis of the record as a whole with regard to the testimonyof both of these individuals, I conclude and find that Lett's version is, at thevery least, an accurate resume of what occurred.21 Bell is alleged in the complaint to have been discharged for his supportof the Union.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother employee, Erma Morrow also testified to aconversation with Robertson. According to Morrow,Robertson and employee Jackie Cope had a conversationon September 20, 5 days after the strike began, about 7 to7:30 p.m. Morrow testified that she overheard Robertsontelling Cope "that if all the women got involved with theUnion they would get fired and it wouldn't help anyway."She further testified that Robertson started to talk aboutthe strike that had occurred in the Respondent's plant in1950 and stated, "It just didn't help anything at all it, justgot a lot of people fired and everything."I credit the testimony of the three witnesses who testifiedas to these matters involving Supervisor Robertson andconclude that the conversation occurred in much the veinthat they related in their testimony.24Another supervisor who was involved with allegedunlawful conversations with various employees was Rich-ard Turner, a supervisor in the selecting and packingdepartment. On September 15, on the shift between thehours of I and 3 a.m., Turner interrupted a conversationbetween employees Randall Millikan, Billy Howk, GeorgeHowk, and Mark Beaver and asked whether they weregoing to walk the picket line when the strike began asscheduled for 7 a.m. that day. Millikan answered that hewould walk the picket line. Turner then stated to the group,"Well, I wouldn't. My job mean too much to me. I'd try tostay in and keep it .... I wouldn't take a chance on losingit." And then Turner stated that he would not walk a picketline for $35 a week. Evidently, Turner was referring tostrike benefits to be paid for walking the picket line.25However, with regard to testimony by employee Bell thatin the presence of Floreine Aggers and Margaret Martin,Richard Turner asked Bell whether the latter intended toparticipate in the strike, I do not credit Bell. Allegedly, thisconversation took place on approximately September 1.However, Turner testified that he had not worked for yearson the shift at which Bell testified this question took place.Allegedly, according to Bell, the conversation occurred atapproximately 8 to 9 p.m. on the 3 to 11 shift. Inasmuch asI find and conclude that Turner did not work that shift, Ialso conclude that this conversation or this questioning didnot take place. I therefore do not credit Bell in this respect.24 I have taken into consideration in making this credibility finding thetestimony of Robertson to the effect that he had seen Witham's husbandand Harper's father on the picket line and it would have served no purposefor him to ask whether they were on the picket line. Robertson furtherdenied he had had any conversation with employee Witham with regard toemployee Doug Bell. Furthermore, Robertson admitted he talked withemployee Jackie Cope several times, but denied that he had anyconversation with Cope to the effect that anyone would be fired and that thestrike would not help anything or that the 1950 stnkejust resulted in peoplelosing their jobs. He testified that he did state to Cope "if a lot of peoplewalked out they would be replaced and that in the 1951 strike a lot of peopledid not return to work." Although Robertson's testimony would bebelievable in that employees could misinterpret a statement made by asupervisor such as those which Robertson testified he made, and in order togive this innocent connotation to the several conversations, it would benecessary to find that the three employees involved were either exaggerat-ing, misinterpreting, or, in fact, lying with regard to the alleged statementsmade by Robertson. I find that, although there was some lack ofdefiniteness in regard to some of the testimony of these three witnesses withregard to time and place, a careful search of Robertson's'testimony revealsthat he. too, was somewhat indefinite as to when and where and under whatcircumstances the conversations occurred. Accordingly, by reason of thisBell further testified as to an additional conversationwith Turner on September 7. According to Bell, heobserved Turner destroying various communications is-sued by the Union setting forth its purposes and benefitswhich had been posted in the Respondent's employees'canteen area. While doing this, Turner told Bell, accordingto Bell, "I don't know what those stupid bastards thinkthey are accomplishing by putting these out." For thereasons heretofore recited as to why I did not credit Bell, Ido not credit him in this respect either. I therefore concludethat this incident did not occur as related by Bell.26I conclude that all of the foregoing conversationsinvolving interrogations of employees as to whether theywere going to participate in the anticipated strike consti-tuted unlawful interrogation in violation of Section 8(a)(1)of the Act. Thus, Supervisor Adams and Supervisor Roth'sinterrogation of employee Darrell Lett, as set forth above,constitutes interrogation in violation of Section 8(aX)() ofthe Act when they asked, at separate times, whether Lettintended to honor the picket line in the event that theUnion established such a picket line. Additionally, Adams'interrogation of Lett and Roberts on September 12 andemployee Morgan on September 13, or approximately onthose dates, constitutes unlawful interrogation which I findto have been violative of Section 8(a)(3) of the Act.Moreover, Roth's interrogation of Lett on August 23, andof Lett and Alberding during the first part of September,constitutes such violations and I so find. I also find andconclude that Robertson's interrogation of employeeGeorgene Witham on an almost daily basis with regard notonly to her own activity, but to the activity of othersconstituted unlawful interrogation in violation of Section8(aX!) of the Act. Additionally, Supervisor RichardTurner's interrogation of Randy Millikan on September 15between I and 3 a.m., in the presence of employees Howkand Beaver, whether they were going to walk the picket lineconstituted unlawful interrogation. Also, the interrogation,as set forth above, of employee Harper by SupervisorRobinson constituted unlawful interrogation when Robert-son questioned Harper regarding the latter's union affilia-tion and the participation in the strike of relatives andother employees.and by reason of my observation of the witnesses, I find and conclude thatthe versions given by the three witnesses, Witham, Harper, and Morrow,were, in substance, a fair representation of the conversations that did occur.Additionally, with regard to the statement that Bartlett had about $40million and could outlast the Union or could just shut the plant down,Mattie Thomas, another employee who was present at the time, confirmedthe testimony of Harper.25 From the testimony of employee Millikan. Turner testified that he didparticipate in a conversation on that morning because he overheard theothers trying to induce Billy Howk to sign up to go on the picket line andthat Howk was only 18 years of age. Turner testified that he participated inthe conversation only to the extent of telling Howk that he was too young tobe walking a picket line. Turner denied that he asked Howk who was goingto picket or anything to that effect. Nor did he mention the sum of $35 oranything in that vein. Again, I credit the testimony of Millikan against themere denials of Turner and find that Millikan did not, upon cross-examination, change his testimony in any material respect. Accordingly,and upon my observation of these witnesses, I credit Millikan.6 Although it is possible that Turner could have been present at a timeother than his normal shift time, I find nothing in the record aside fromBell's testimony to establish that Turner was present off his normal shift.164 BARTLETT-COLLINS COMPANYIn addition to the above findings of unlawful interroga-tion, I find and conclude that these supervisors alsoviolated Section 8(a)(1) by coercively threatening employ-ees that they would lose their jobs if they honored thepicket line. The Respondent, through its witnesses and inits brief, argues that these supervisors were merelyexplaining to the employees that they could be replaced inthe event that they were to go on strike in sympathy withthe employees in the bargaining unit or if they refused tocross the picket line established by such employees. I donot agree. Thus, when Supervisor Adams, at the time heinterrogated employee Lett, told the latter that he couldlose his job and retirement, such statement constituted aviolation of Section 8(a)( ), even assuming it was merely anexpression of the Employer's right to permanently replacestrikers. The Board has held that the telling of employeesthat they will be permanently replaced if they participate ina strike without, at the same time, informing theiremployees of the corresponding right of reinstatementupon conditional application for reinstatement is violativeof Section 8(aXI) of the Act.27Also Adams' telling Lett onSeptember 15, that there was a good chance that Lettwould lose his job and retirement over the strike consti-tuted an equally violative threat. Additionally, PersonnelDirector Roth's telling employee Lett that the latter wouldbe taking a chance of losing his job and his retirement if hehonored the picket line fell within the same classification ofviolation. I find that this, too, constituted a violation ofSection 8(a)(1) of the Act. Roth's repetition of this sametheme at a later date, as set forth above, constituted anadditional violation of the same type and I so find.28Additionally, I find that Robertson's statement to Cope,to the effect that individuals working in the selectingpacking department who became involved in unionactivities would be terminated, constitutes an additionalcoercive threat violative of Section 8(aX)() of the Act.29Finally, I find and conclude that the conversation betweenRobertson and Harper in which Robertson questionedHarper about her father being on strike and in whichRobertson stated that "Bartlett had about $40,000,000"and that the Respondent could outlast the Union or theBartletts could just shut the plant down constituted a threatof loss of employment for all of the employees because oftheir union activity and sympathies for the Union. It isunnecessary to cite cases to sustain a finding that such astatement is violative of Section 8(a)(1) of the Act.In making the foregoing findings, I have considered thefact that on September 12, 1974, the Respondent submittedto all of its employees a notice on its letterhead signed byCharley Bartlett and Irving Bartlett to the effect that theRespondent was aware of the fact that there might be astrike within the next few days. In that notice Respondentset forth the legal rights of both the Respondent and theemployees with regard to what the Respondent, at least,27 See Hicks-Ponder Co., A Division of Blue Bell, Inc., 186 NLRB 712. 725(1970): West Coast Casket Company, Inc., 192 NLRB 624, 640 (1971).28 I have not heretofore set forth certain conversations betweenemployee Morrow and head lehrman. David Haney. I have not recited thesefacts because it is clear, from Morrow's testimony, that the conversationsbetween Morrow and Haney with regard to the Union and alleged threatsand interrogation constituted mere joking and banter between the two. Ihave theretofore not found it necessary to recite these matters inasmuch as,considered would be their respective rights in the event ofan economic strike. Contained in this notice was a sentencewhich read "The Company has the right to operate itsbusiness and to fill permanently its jobs in case of a strike."The Respondent would seem to argue that in the light ofthis notice and in the light of the testimony of James Roth,for one, that he had knowledge of this notice, that Rothwould not have made the statement of which he is accusedbecause he knew the employees were already apprised ofthe fact that they could be replaced if the Respondentchose to operate during the strike. However, even thoughthe Respondent did notify the employees with regard totheir rights and, even assuming knowledge on the part ofeach of the Respondent's supervisors, above named, thatthe Respondent had notified the employees of the Respon-dent's purported right to replace them if they went onstrike, the statements that the employees could possiblylose their jobs and their pension rights still constituteviolation of the Act. Even though the employees may havehad such knowledge in their possession, and even assum-ing, arguendo, that the strike was purely an economic strike,the statements by the supervisors, above named, consti-tuted a threat of job security if the employees chose tosupport the Union. The cases above cited support thisfinding.It goes without saying that a threat of loss of employ-ment remains a threat of loss of employment evenassuming prior knowledge on the part of the employeesthreatened that they could lose their jobs in the event ofactivity on their part. Moreover, the statement issued byRespondent, that it had the right to operate its businessand to fill permanently its jobs in case of a strike, was notof the same degree of threat or coercion as that ofsupervisors' telling employees that they could lose theirjobs and their pension it they went on strike.2. Impression of surveillanceErma Morrow, who quit the Respondent's employ onSeptember 24, 1974, and some of whose testimony isheretofore set forth, had engaged, in the period immediate-ly before she quit, in assisting the Union to organize theemployees in the selecting and packing department. Shehad made contact with Alvarez on behalf of the employeesin that department and had scheduled a meeting withAlvarez around that time. On September 23, she received atelephone call, which was answered by David Haney, headlehrman, who told her in effect that the telephone call wasfrom "the Union representative about the meeting to-night." In testifying, Morrow, as noted above, realized thatHaeny was talking to her in a joking fashion and I haveheretofore refused to find that this was a violation.However, on September 25, Morrow went to SupervisorAndrew Meyers' office where, as she was entering theoffice, she overheard a conversation between Meyers andunder the circumstances, they could not constitute either unlawfulinterrogation or threats constituting coercion and restraint. This especially istrue in view of Morrow's testimony that she knew that Haney was asupervisor and could not sign a union card and she admitted that she askedHaney to sign the card merely as a prank orjoke.29 Actually what Robertson told Cope was "All the women who gotinvolved with the Union would get fired and it wouldn't help any."165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor Ronald Wade. Wade asked Meyers what thewomen in the selecting packing department intended to doabout the Union. By this time, Meyers was aware thatMorrow had entered his office and turned around towardher and stated, "You'll have to ask Erma, because she wasthe head of the Union." Morrow replied that she had nomore knowledge regarding the Union than did otheremployees.30Upon the basis of the foregoing, I find and conclude thatthe statement by Meyers gave Morrow the impression thathe knew of her activities and that Respondent wasconducting surveillance of the union activities of Morrowand other employees in the department. Accordingly, I findand conclude that Meyers' statement created the impres-sion of surveillance which constituted interference and,accordingly, is violative of Section 8(aX I) of the Act.3. The furnishing of work gloves without chargeThe complaint herein alleges that the Respondentfurnished work gloves without charge to employees in theso-called hot end during the strike when the regular hotend employees represented by the Respondent were onstrike. The furnishing of the work gloves is alleged in thecomplaint to be a violation of both Section 8(a)(I) and8(a)(5) of the Act. In other words, the General Counsel andCharging Party contend that the furnishing of the workgloves constituted interference, restraint, and coercionwithin the meaning of Section 8(a)(l) and also constitutedunilateral action on the part of the Respondent withoutconsultation with the Union at a time when the Respon-dent, in its bargaining with the Union, refused to furnishwork gloves to the employees in the unit represented by theUnion. I shall at this juncture deal only with the 8(a)(1)aspect of the complaint allegations.There is no question that over the period of years theRespondent has not furnished free work gloves to any of itsemployees in the normal course of events in the operationof the "hot end" of the plant. In connection with this, it hasheretofore been noted that the Respondent refused toconsent to the Union's request that such hot end employeesbe furnished with necessary work gloves free of charge byreason of the fact that the work involved required thehandling of material, the heat of which could readily injurean individual. It is further established that the Respondentrequired its employees in the hot end to wear work gloves.In support of its allegation and contention, the GeneralCounsel presented a single witness, employee EdwardAdney, who testified that he had formerly been an oiler buton the second day of the strike was assigned to theoperation of a paste mold machine which required thehandling of hot material. The gloves which Adney firstwore were long sleeve gloves. When Adney's foreman, BillAdams, saw these gloves, he admonished Adney, telling thelatter that the gloves were unsafe and informed Adams that30 From the credited testimony of Morrow. While it is true that Morrowcontinued to assist the Union in organizing the selecting-packing depart-ment employees after she left the Respondent's employ on either September24 or 25, inasmuch as she no longer has any connection with theRespondent and was subpenaed to testify at the hearing, I find that she canafford to be more truthful than Respondent's Supervisor Meyers who deniedthat any such conversation occurred. He stated that he could not rememberwhether Wade was in his office at the time and that Morrow merely camethere was a sufficient supply of gloves free of charge in thecloakroom. This incident occurred approximately I weekafter the strike began and Adney continued to be furnishedfree gloves until he, too, left the plant to join the strike atthe end of approximately 1 month.Adney further testified that virtually all of the employeesworking on the hot end were required to use gloves becauseof the temperature of the hot glass that was handled. Hefurther testified that employees could use anywhere from15 to 20 pairs of gloves in a month's time, depending uponthe nature of the work performed by an employee.Furthermore, Adney testified that before the strike theemployees purchased all of their own gloves from vendingmachines on the Respondent's premises at a cost ofbetween 70 cents and $1.20. However, Adney admitted, intestifying, that the employees were not required topurchase the gloves from the vending machines and werepermitted to purchase them elsewhere, provided they metsafety requirements.Respondent's official, Irving Bartlett, testified that theemployees normally did, indeed, furnish their own workgloves and that the machines for vending such work gloveswere located on the Respondent's premises in order to havean accessible source of supply and in order to furnish thework gloves at a minimal cost to the employees. Bartlettfurther testified that the only time the Respondentfurnished free work gloves was during emergencies andthat the strike period was just such an emergency untilapproximately the middle of January 1975. The emergen-cies referred to by Bartlett were those situations where anemployee was temporarily transferred from a job which didnot require gloves to another which required gloves andwhich transfer was at the Respondent's request. Addition-ally, Bartlett testified that some years before, in either 1970or 1971, some emergency repairs on the furnaces becamenecessary and employees from other departments werecalled upon to assist in the process of making theseemergency furnace repairs. At that time free gloves werefurnished to these employees who were transferred toperform this emergency work.Bartlett testified that the reason the strike period whichbegan on September 15, 1974, was considered an emergen-cy was that when the regular employees of the hot end wenton strike employees who were unfamiliar with the workand replacements were brought in to perform the hot endwork. Accordingly, this created an emergency situation inwhich the Respondent was forced, by reason of suchemergency, to furnish free work gloves. There was aconstant transfer of employees from one job to another andone section to another during this period and, accordingly,the necessity for furnishing work gloves without charge didnot conclude as an emergency matter until approximatelyJanuary 15, 1975, when the department became stabilizedwith, presumably, steady replacements who, by that time,into the office to tell him that she was quitting. He emphatically denied thathe made any statement about Morrow s being a union leader or any otherwords to that effect. Under all of the circumstances and upon myobservation of the witnesses and because I conclude that Morrow was themore objective of the two, I credit Morrow. Additionally, significantly,Wade did not testify with regard to this conversation and was not askedwhether he was present. Accordingly, Meyers' denial is not substantial byany testimony given by Wade.166 BARTLETT-COLLINS COMPANYhad learned their respective jobs. Since that time thefurnishing of work gloves free of charge has been almostcompletely brought to a halt.While there is no doubt that the Respondent, in the past,and before the strike situation occurred on September 15,1974, did not furnish work gloves to its employees free ofcharge except in the case of emergencies or temporarytransfers, I cannot conclude that during the long periodfrom September 15, 1975, until January 1976, such anemergency existed as required a change in company policy.While an emergency might have existed during the first fewweeks of the strike period, it is difficult to accept the factthat a period of approximately 4 months constituted acontinuing emergency period. I do not attempt here tosecond guess the Respondent as to the necessity for thegiving of emergency work gloves at no cost to theemployees who were working during this period, but, atleast, to the employees who were on the picket line andwere represented by the Respondent it could readily havethe effect of interfering with these employees' Section 7rights in that the likely effect on such employees would bethat they could get without the Union free work gloveswhereas through their bargaining representative they couldnot. It is undisputed, that, in such instances, it is notnecessary to show either the Respondent's motivation or,on the other hand, the reaction of the employees in thebargaining unit who were likely to be affected. It is onlynecessary, in such instances, for counsel for the GeneralCounsel to demonstrate that the probable consequence ofsuch action would be to display to the employees that itwas not necessary for them to be represented by the Unionin order to obtain benefits which they had not been able toobtain through the Union. This he has done. Accordingly, Ifind that the furnishing of free work gloves to nonstrikersconstitutes interference within the meaning of Section8(a)(1) of the Act and is therefore violative of that section.4. The no-solicitation rule and its enforcementThe complaint alleges, in substance, that the Respon-dent, through its supervisors and agents, Charles Warrenand Andrew Meyers, on or about September 25 and 26,discriminatorily enforced a rule prohibiting solicitation ofunion membership during its employees' nonworking timeor on company time or on company property by orallyadvising its employees of the rule and warning them ofpenalties if such rule were violated.Additionally, the complaint also alleges that RonaldWade threatened discharge or loss of employment forunion activity of the employees in the bargaining unit onsuch time.31 All of the foregoing from the credited testimony of Larry Harper.Theresa Smith, Georgene Witham as corroborated by Smith, and JoanneHarper. I find the testimony of these employees to be consistent on bothcross and direct examination and, additionally, I find that the testimony wasalso consistent one with the other as to the use of the words "company time"by Wade. In testifying, Wade did admit that Meyers had instructed him toinform the employees that the employees would be subject to disciplinaryaction if they were found to be soliciting signatures during "working hours."Wade testified, on cross-examination, that he told the employees he hadbeen instructed by Andy Meyers to tell the people who worked under himthat they were not supposed to carry on union activities or solicit signatureson union cards during working hours and that if they did engage in suchactivity they would be subject to disciplinary action. Furthermore, uponSupervisor Ronald Wade was involved in severalconversations with employees in the select-pack classifica-tion with regard to union solicitation. Thus, on approxi-mately September 22, at or about 6 in the evening, on thestairway going up to the box loft, floor boy Larry Harperwas told by Wade that Supervisor Meyers had instructedWade to tell the employees that "If we was caught signingcards on company time, that something bad would happento us." Also present at that time, beside Harper, wereemployees Connie and Cecil McClaffin. Again, on Septem-ber 24 at approximately 4 to 4:15 p.m. Wade engagedemployees Georgene Witham, Theresa Smith, and GraceLittle in a conversation. He told them, in effect, that theRespondent would terminate them if they were caughtsoliciting signatures on union authorization cards orotherwise found to be engaged in union activities. No timeor place was specified by Wade. At that time Wade toldthese employees that he had been so instructed by someonein the "Main Office." On another occasion, on the sameday, Wade told employees Joanne Harper, Hattie Stock-ton, and Pat Harvey that Andy Meyers had instructed himto inform employees that Meyers did not care whether theyjoined the Union but that they were not permitted to solicitsignatures for the Union on "company time." 3Another supervisor involved in conveying no-solicitationwarnings to employees was Charles Warren of the selectingand packing department: On approximately September 25at 3:50 in the afternoon of the day he spoke to employeesTheresa Smith and Mildred Conners. Warren told thelatter that he had been instructed by Meyers to informemployees that "anyone caught soliciting the union cardswould be subject to being ...their jobs would beterminated." Warren admitted, in testifying, that whenTheresa Smith asked him what he meant by the remarkthat if anyone was caught soliciting union business theywould be subject to release, he stated, "Well, if you arecaught trying to get people to sign union cards on companyproperty, you are just liable to get fired." This would seemto be an admission that the incident occurred as testifiedby General Counsel's witnesses, and I so find.Supervisor Ray Leffmer was charged in the complaintwith orally threatening Respondent's employees withdischarge or loss of employment or other reprisals forbecoming members of the Union or giving assistance to it.Presumably, this paragraph would cover warnings andthreats with regard to solicitation. I so conclude.On September 26 at approximately 7:15 in the morningLeffler spoke to employee Margaret Martin and said toher, "Well, I've been informed to tell everyone that anyonecaught campaigning or soliciting for this Union will be-being confronted with his investigatory affidavit, Wade's attention wascalled to a statement in that affidavit which stated "I understand him[referring to Andy Meyers) to mean that he was concerned about theemployees carrying on union activities during working hours and in thebuilding, but that he did not care what they did elsewhere." While it isalways possible that employees can misinterpret what is told them, I findthat the employees who testified on behalf of the General Counsel in thisregard were quite consistent in their testimony and, accordingly, neithermisinterpreted nor fabricated. Upon my observation of them and Wade, Icredit General Counsel's witnesses and find that Wade did instruct themthat they could be discharged if they engaged in any solicitation and also ifthey engaged in solicitation on "company time."167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell, could be fired." Martin was somewhat startled by thisremark and asked what Leffler meant. Leffler thenrepeated this statement. Floreine Aggers was then told byMartin to come behind the area where Martin wasworking. Aggers did so and then Martin asked Leffler torepeat his statement to Aggers. Although Aggers testifiedthat this or a similar incident occurred on September 27 shetestified also that Leffler stated "if we solicited orcampaigned for the Union we would be fired." 32Although Supervisor Meyers, himself, did not directlytestify as to his instructions to the other employees, headmitted, in testifying, that at one time he saw TheresaSmith soliciting a signature on an authorization card. Intestifying, Meyers did not explain in any way whatinstructions he had issued to other supervisors concerningunion solicitation nor did he seek to clarify the same.Additionally, employee Joanne Harper testified, withoutcontradiction, which testimony is accepted, that at varioustimes before the strike herein she had been solicited in theplant on working time for contributions to the UnitedFund by Supervisor Homer Parks, to buy a chance on agun by a fellow employee, Leonard James, and at anothertime was asked to purchase tickets for a musical bandconcert for the sheriffs posse. She was also asked topurchase tickets to the Tulsa State Fair which shepurchased on the representation of the individual whosolicited her, that he had been told to do so by PersonnelDirector James Roth. She also stated that she had beenasked and had contributed to a baseball pool for thebaseball world series during working time. Vice PresidentIrving Bartlett admitted that the Respondent permittedcontributions to be solicited for the United Fund. Hetestified that the solicitation for United Fund is the onlysolicitation permitted by the Company and that theCompany does have a policy with respect to soliciting oncompany premises and company time. However, if solicita-tion was conducted other then that during company time,it was outside the knowledge of Bartlett.Whether the Respondent maintained an unlawful no-solicitation rule which was unlimited in any respect andwas therefore unlawful is not truly an issue here. What is inissue is what was told to the employees, as heretoforerelated. I find that in no instance was the no-solicitationrule as related by supervisors to the employees limited to"working time," and, in fact, in one instance, as relatedabove, there was no limitation as to time and place at all.Additionally, in one instance, employees were told that anysolicitation for union matters on the company premiseswould subject the employees to discipline includingdischarge. In fact, Supervisor Warren admitted that therule, as he related it to the employees, had no limitationwith regard to time or place. Also Supervisor Wadeadmitted that he informed employees that they could not32 From the credited testimony of Aggers and Martin. I have taken intoconsideration that Aggers is one of the individuals who was allegedlydiscriminatorily discharged and therefore could have been vindictive whentestifying to what Leffier told her. However, I find that her statementsconform almost completely and are strengthened by the testimony ofMartin. Accordingly, since Martin's testimony stood up very well on cross-examination when she testified to the statements of Leffler in much the samemanner as she did on direct, I find and conclude that the consistencybetweeen Martin's testimony and Aggers' testimony is convincing as againstLeffer's denial that he told anyone at any time that he said that anyonesolicit or engage in union activity during "working hours."As noted above, Meyers, in testifying, did not mention inhis testimony any limitation whatsoever.In any event, even assuming that what Irving Bartletttestified was the company policy would constitute a validno-solicitation rule, it was related to the employees by theRespondent's supervisors, as heretofore related, in amanner which would render it presumptively invalidbecause, as described by the supervisors, the rule wasoverly broad in its extent and they related no legitimatereason for the rule as they explained it and as it waspresented. Thus, the restrictions upon union solicitationimposed by the Respondent through its supervisors, whichwas not embodied in a written form, rendered the warningsdirected to the employees in order to enforce such rule,violative of Section 8(aXl) of the Act.33Historically, between the Board and court decisionsthere was some confusions as to the meaning of the words"company time," "working time," "working hours," andlike words used by various employers in no-solicitationrules. In order to clarify this situation, the Board held:In our view, there is a clear distinction to be drawnbetween the terms "working hours" and "workingtime." The term "working hours" connotes the periodof time from the beginning to the end of a workshift.Thus, the use of that term in a no-solicitation or no-distribution rule is reasonably calculated to mean thatemployees are prohibited from engaging in any form ofunion solicitation or distribution of union literaturefrom the time they "clock in," or began their work shift,until the time they "clock out," or end their workshift.By contrast, the term "working time" or "work time"connotes the period of time that is spent in theperformance of actual job duties, which would notinclude time alloted for lunch and break periods. Thus,the use of that term in a no-solicitation or no-distribu-tion rule would clearly convey the meaning to employ-ees that they were free to engage in solicitation ordistribution during lunch and break periods whichoccurred during their working hours.34The Board, in order to clarify these distinctions and setforth a workable rule once and for all, then stated:In light of the above distinction, we shall considerrules which prohibit solicitation or distribution during"working time" or "work time" to be valid on theirface. On the other hand, those rules which prohibitsolicitation or distribution during "working hours,"unless their impact on lunch and breaktime is clarified,unduly restricts employees' rights under Section 7 ofcaught soliciting for the Union could be discharged. Nor do I credit Lefer'sstatement that he told Martin on September 15 or sometime thereafter thatthe latter was not to solicit or pass out union cards while "working on thejob." Again, while it is always possible that the employees misunderstood ormisinterpreted what was told them, I find and conclude, in this instance,that Martin and Aggers were the more reliable witnesses and they arecredited in this respect.33 Fayetteville Industrial Maintenance, Inc., 218 NLRB 889, 894 (1975).34 Essex International, Inc., 211 NLRB 749, 750 (1974).168 BARTLETT-COLLINS COMPANYthe Act to engage in union solicitation or distributionduring their nonworking time.35Clearly, under the foregoing rule as set forth by theBoard, when Supervisor Wade told Larry Harper and otheremployees that they could be disciplined if they were foundsigning union cards on company time, the violation isapparent. Of course, there is no question that the failure tolimit the no-solicitation rule, of which Supervisor Wadeinformed employees Theresa Smith and Grace Little thatthey would be discharged for soliciting signatures for unionauthorization cards with no limitation as to time or place,was violative. And again, when Wade instructed employeesJoanne Harper and others that he had been instructed bySupervisor Meyers to tell them that they were not allowedto solicit signatures during "company time," such instruc-tion constitutes a violation of Section 8(a)((l) of the Act.36E. The Discharges1. Douglas BellBefore September 17, 1974, Bell had been employed bythe Respondent as a floorboy on the plane lehr. OnSeptember 15, the day the strike commenced, Bell was notscheduled to work and was off until the night of September17 when he was scheduled to rL;port for work. However, onthe night of September 16, Bell called his immediatesupervisor, Foreman Robert Robertson, and informed thelatter that he would not be reporting for work onSeptember 17 as scheduled because he could not cross thepicket line which had been established on September 15.Robertson relayed this information to Andy Meyers,supervisor of the select and pack department, who wasRobertson's immediate superior. On the night of Septem-ber 17, when Bell failed to report to work as scheduled,despite the information which was given to Robertson andMeyers beforehand, Robertson placed a zero on theschedule sheet to show that Bell had not reported for workand then imparted this information to Meyers who, in turn,made up a slip indicating that Bell had quit his employ-ment with the Respondent. This quit slip was in due courseof events sent to the personnel office where it was noted byPersonnel Supervisor Roth. Although Meyers testified thathe did not know that Bell had joined the picket line, theinformation imparted to him on September 16 must haveput him on notice thereof. Additionally, Meyers testifiedthat he did not see Bell on the picket line. Moreover,employee Georgene Witham credibly testified that, on thenight that Bell was noted as having quit, Robertson askedher whether Bell was walking the picket line and Withamanswered that Bell was doing just that. Robertson then toldWitham that, because Bell was scheduled to work thatevening, he would be terminated unless Bell reported towork in accordance with the previously posted schedule.From the foregoing I find and conclude that theRespondent's hierarchy, at least up to Supervisor Meyers,was aware of the fact that Bell did not report to work on35 Id. at 750.36 See also Groendyke Transport, Inc., 211 NLRB 921 (1974), where theBoard held that "Respondent's proscnption of distribution during 'workinghours' has an overbroad sweep and therefore violates Section 8(a)(1) of theSeptember 17 because he was walking the picket line. It ispossible that Personnel Director Roth was not aware ofthis fact when he received the quit slip with regard to Bell.Sometime later, Bell having had a workmen's compensa-tion matter with the Respondent and because Bell'scounsel could not locate Bell, Bell's counsel made contactwith the Respondent. Whatever conversation took placebetween Roth and Bell's counsel, Bell was told by hiscounsel, when counsel finally located him, that Respon-dent's records reflected Bell had quit. Thereupon, Bellmade contact with Roth and asked Roth if he had beenfired. Roth's answer was, "No. You quit." Bell theninformed Roth the reasons he did not cross the picket line,but Roth insisted that Bell had quit. According to Bell, theconversation ended with Bell asking Roth whether his jobwas still available. When Roth answered in the negative,Bell thanked Roth and hung up.Significantly, Roth did not deny Bell's foregoing testimo-ny. However, after the amended charge in the instantproceeding was filed, which charge included Bell as analleged discriminatee, Roth did write Bell a letter in whichhe asked Bell whether the latter had quit or whether he wasnot working in consequence of the strike; whether Bell hadjoined the strike and, if he did so, the date on which hejoined the strike and, also, whether he had been on strikecontinuously since he started to strike. Roth requestedprompt answers. However, Bell did not reply.Bell testified that during this period he had joined theNavy and was not aware of any communication fromRoth. Finally, by letter dated January 28, 1975, anotherletter was sent to Bell stating that Respondent had notreceived any reply from the first letter but that they hadbeen advised that it was not Bell's intention to quitemployment and that it was his intention to join the strike.The letter went on to state in view of that fact theRespondent's employment records were being corrected toreflect that Bell did not quit but was on strike. The letterfurther stated that, because Bell had certain employmentrights according to law by reason of the fact that he was astriking employee, a check would be sent to him by theCompany covering such employment benefits as he wouldhave been entitled to during 1974 as a striking employee.Thereafter, on January 30, 1975, Respondent transmittedto Bell his Christmas bonus check which stated that, in linewith the Respondent's recent letter, they were enclosingBell's bonus check for 1974.Bell denied he ever received this check. However, aperusal of the check and a study of the signature thereonwith other copies of Bell's signature persuaded me that Belldid, in fact, receive, endorse, and cash the said check.There has been no further communication between theRespondent and Bell and Bell has not been offeredreinstatement. It must be assumed, however, that Bell isstill a striking employee, or at least was at the time of thehearing in this proceeding. Accordingly, I find that Bell isstill a striking employee and entitled to whatever entitle-Act. Also, the rule proscribes distribution on 'company property' and isunlawful for that reason as well, since it is not limited to the working areasof Respondent's property."169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment any of the striking employees involved in thisproceeding will be entitled as hereinafter set forth.Nevertheless, there remains to be determined whetherBell was discharged, and if he was discharged whether he isentitled to any backpay. In view of the knowledge on thepart of Foreman Robertson and Supervisor Meyers thatBell intended to join the strike and refused to cross thepicket line, and in view of the notification in theRespondent's record by Meyers that Bell had quit, and dueto Robertson's statement to Witham to the effect that Bellwould be discharged in the event that he did not report forwork on September 17, I find and conclude that, althoughRespondent's record showed that Bell had quit, Bell wasactually discharged. This is especially true in view of thefact that, in testifying, Roth admitted that employees whogive notification to the Respondent in advance of a timethat they will not report to work, and give the reasonstherefor, are normally not treated as having quit. WhetherBell was adequately compensated in all respects afterhaving been discharged is left to further proceedingsregarding compliance with any order in respect to theinstant proceeding. However, as noted above, I find thatinasmuch as the Respondent's records have been correctedto show that Bell was on strike and had not quit, I find andconclude that Bell, as noted above, will be treated in asame fashion as any other striker provided Respondentoffers him full reinstatement.2. Floreine AggersAs noted above, Aggers was also employed in the selectand pack department. In that department, Aggers workedunder the immediate supervision of Ray Leffler, headlehrman. Leffler, as did Robertson, reported directly toSupervisor Andy Meyers, his superior.Aggers was not particularly active in the union organiza-tional campaign. She attended a union meeting onWednesday night, September 25. At approximately 3 p.m.on September 24, 1974, at the request of GeorgeneWitham, who asked her to sign a card, Aggers signed anauthorization card by placing the card against the windowof the laboratory near her work station and in view of otherpeople in the room signed the card. Aggers testified thatshe "thought" that Stella Millican, another employee, toldher at that time immediately after she signed, "You knowthey seen you sign that card." According to Aggers, theindividuals referred to by Millican were Meyers, Leffler,and Irving Bartlett. Aggers further testified that onSeptember 26, the day after she attended the unionmeeting, Ray Leffler informed the employees, as heretoforenoted, that they could not solicit or campaign for theUnion and if they did so they would be subject todischarge. Aggers also credibly testified that Lefflerrepeated this warning on September 27.a3 From portions of the credited testimony of both Aggers and Martin.Roth testified that on that day he had had an argument with Aggers in thepresence of Martin, that is Martin was on one side of the lehr and Aggers onthe other. Roth asked Aggers, who was looking at the glass lamps that werebeing processed, how they were going. According to Roth, Aggers replied,"They're not doing worth a damn; they are not making me any money orthe Company any money." According to Roth, he then walked away, butafter having been working 16 hours a day on production work with which heAccording to Margaret Martin, a fellow worker ofAggers, Martin saw Witham give Aggers the authorizationcard to sign on September 24. At the time Meyers, Leffler,and Charles Warran were at the checkers stand about 35feet from where Aggers was standing near the qualitycontrol office. Martin was facing Witham when the lattergave her a card to sign. Martin turned toward the qualitycontrol lab, laid the card on her purse, signed it, andhanded it back to Witham. Aggers, who was in the samearea, signed her card while holding it against the upperportion of the quality control lab glass window. None ofthe supervisors were inside the lab, but just a moment afterAggers signed the card, Martin told Aggers, "I guess youknow Andy saw you sign your card." To which Aggersreplied, "It's too late now, I've already signed it."On September 30, 1974, Aggers was working on the shiftwhich began at 3 p.m. and ended at 11 p.m. Approximately20 minutes before the shift began Margaret Martin satdown in the break area and a few minutes later was joinedby Aggers. They went into the canteen for a cup of coffeeand returned to the break area. They sat until it was time togo to their respective work stations. After leaving the breakarea to go to work, Personnel Director Roth came by andthey said to him "Hi" as he went around them. Roth saidnothing further. It could well be, however, that Aggers,after saying hi, asked how the glassware was running. Inany event, whether Aggers made that statement or not,both Aggers and Martin agreed, in testifying that Roth justturned around, looked at Aggers peculiarly and walked off.Thereafter, Aggers continued to work until approximately3:30 when Leffler told her that Meyers wanted to see her inMeyers' office. Thereupon, Aggers proceeded to Meyers'office where she was told by Meyers that she wasdischarged because Roth instructed him that Aggers was tobe fired for "mouthing off." Aggers accepted dismissal butasked Meyers whether she could have a copy of hertermination. She then proceeded to get her purse and otherbelongings, left the plant, went to the front office where shereceived her final paycheck and a copy of her termina-tion.37Additionally, at approximately an hour after Aggers wasterminated, Supervisor Meyers engaged employee Martinin a conversation and asked her if she heard the argumentbetween Roth and Aggers. Martin told Meyers that she didnot hear an argument at all and that Roth had not evenspoken to them. Meyers then stated that Roth had told himto fire Flo, referring to Aggers, and that he hated to do itbut had to do so.While there may be some question as to whether thesupervisors who were in the area at the time that bothMartin and Aggers signed their union authorization cardsactually saw the signing by Aggers, I conclude from all ofthe foregoing testimony, that they did observe Aggerssigning something although they may not have knownwas unfamiliar, he thought about it and became very angry. He thereuponinstructed Meyers to discharge Aggers because of her "bad attitude."However, Roth, in testifying, admitted this was the first time in many yearsthat he had discharged anyone for "bad attitude." Under all of the foregoingcircumstances and because of the manner in which the testimony was givenat the hearing, and upon my observation of the witnesses, I credit Aggersand Martin over Roth's version.170 BARTLETT-COLLINS COMPANYwhether it was a union authorization card by reason of thefact that it was approximately 35 feet from where they werestanding to the place where Aggers signed the authoriza-tion card. However, I do make the inference from theforegoing credited testimony of Aggers and Martin thatthey at least concluded that it was a union authorizationcard.I base this inference on the fact that, in the first instance,I do not credit Roth's testimony that he had an argumentwith Aggers and ordered her discharge for having a "badattitude" by reason thereof. I also base this conclusion onthe fact that Roth admitted that it was many years betweenthe last time that anyone was discharged for having a badattitude and the discharge of Aggers. Moreover, there wasno denial by Meyers of the conversation related by Martinbetween herself and Meyers in which Martin told Meyersthat Aggers and Martin had had no conversation withRoth. Finally, the discharge of Aggers occurred onlyseveral days after Alvarez announced at the meeting withRespondent's representatives and Mediator Arnold thatthe Union was actively engaged in organizing the selectand pack employees. Thus, Respondent was well awarethat active organizing was going on among the select andpack department employees at the time Aggers signed hercard.Thus, I find and conclude that by reason of all of theforegoing that Aggers was discharged for having signed thecard or, at least, having engaged in union activity. I cometo this conclusion, not without some hesitation, by reasonof the fact that Martin also signed a card on the same dayapproximately a few moments before Aggers signed hercard. However, from the testimony of Martin, it should benoted that Martin turned her back to the individuals whocould have observed her and signed her card by placing itupon her pocketbook, thus hiding her actions. It wouldseem, therefore, that it cannot be argued that, since theRespondent did not also discharge Martin, the discharge ofAggers must have been for the reasons stated by Roth.However, despite my finding that Aggers was discrimina-torily discharged, the record reveals that Aggers wasreinstated and was given some backpay. Nevertheless,inasmuch as the record does not clearly show that she wasrestored to her same or substantially equivalent positionand, moreover, inasmuch as the record is also not clearwith regard to whether she was given all the backpay dueher, it will be ordered that Aggers be so reinstated and thatbackpay be determined in the usual manner.383. Charles WileyCharles Wiley had been an employee of the Respondentfor approximately 30 years before his discharge, except forthe period from July 1968 to May 1964. He was a senioroperator in the "hot end," and, during the negotiations in1961 when the Ceramic Workers was attempting tonegotiate a contract with the Respondent, Wiley was amember of the negotiating committee. In August andSeptember 1974, he participated in the Union's organiza-tional campaign and took part in soliciting employees to3" In making the finding that Aggers was discriminatorily discharged byRoth, I do not find that Irving Bartlett necessarily saw Aggers sign her cardand I credit his testimony to that effect. However, this does not alter thesign union designation cards. On September 15, 1974, hewent out on strike with the rest of the employees in the unitrepresented by the Union and walked the picket line forapproximately 6 days each week. There is no question thatWiley was seen walking the picket line during the strikeand Vice President Irving Bartlett admitted, in testifying,that he had observed Wiley walking the picket line uponnumerous occasions.On October 1, the day before the incident recitedhereafter, Wiley and other striking employees heard thatemployee Cecil Livingston, who had up to that time beenon strike and had honored the picket line, had decided toreturn to work on the following day, October 2. As a result,Wiley, who was not scheduled to perform picket duty onthe following morning, nevertheless went to the Respon-dent's premises on the morning of October 2 and joined thepickets along with two other individuals, Linzy Dean andPaul Woods. They picketed at or near the gatehouse of theRespondent's premises through which Cecil Livingstonwould have to pass if and when he entered the Respon-dent's premises. Shortly after 6 a.m. both Irving andCharley Bartlett, Respondent's officials, noticed the threein front of the gatehouse.At approximately the same time, Cecil Livingston droveup to the parking area near the gatehouse and, after leavinghis car with his lunch bucket in his hand, started to crossthe street from the parking area to enter the Respondent'spremises. What occurred at that time can only be piecedtogether from the testimony of Charley and Irving Bartlett,Charles Wiley, Cecil Livingston, Lindzy Dean, and PaulWood. It is apparent that it was Lindzy who first left thegroup picketing on the sidewalk to approach Livingston, asthe latter was commencing toward the gatehouse, in orderto persuade Livingston not to enter. Almost immediatelythereafter Wiley followed Dean and an altercation oc-curred. In their respective testimony, Wiley accusedLivingston of throwing the first punch and attempting tohit Wiley with his lunch bucket. According to Livingston,the first punch was thrown by Wiley which causedLivingston's lunch bucket to fall to the ground whereuponLivingston grabbed Wiley by the shoulder and asked Wileynot to hit him and told Wiley that he had to go to workbecause he needed the money for an operation. Although,to an extent at least, with some variations, both Dean andBrown supported the testimony of Wiley, and althoughIrving and Charley Bartlett, in testifying, admitted thatthey did not see who threw the first punch and whoactually commenced the physical altercation, suffice it tosay, Livingston was the one who suffered the most damage,having received a broken jaw from a punch thrown byWiley.However, both the Bartletts testified that they heard, insubstance, Livingston begging Wiley to quit punching andtelling the latter that he would not fight him; thatLivingston could not afford not to work. According toCharley and Irving Bartlett, Wiley answered something tothe effect that the Respondent could not do Livingston any"God damn good" in the premises and finally Livingstonfacts as I find them that Roth discharged Aggers for her union activityinasmuch as I find that at least one of the observers of the signing of thecard did conclude that it was a union card which was being signed.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, "Well Charley I won't go to work. I'll go back home."Irving Bartlett also testified that although he could not seewho threw the first punch because he had turned around tosay to his brother, "Here comes Livingston," when the fightstarted he went over to where the altercation was takingplace and tried to stop Wiley from punching Livingston.He heard Wiley tell Livingston, "You aren't going to work,you son-of-a bitch." Then Irving Bartlett repeated thatWiley told Livingston that the Company would not do himany good and that Livingston was not going to go in there.Irving Bartlett further testified that Livingston told Wiley,"Charley, we've been friends too long. Please, I don't wantto fight you. I've got to have an operation, you know. I'vegot to go to work. Please don't Charley."I find it unnecessary to determine who threw the firstpunch or which of the two individuals involved attackedthe other first. It is true that Livingston was attempting togo to work and cross the picket line, a matter which he hada right to do. It is equally true that Wiley had the right topeacefully attempt to persuade Livingston not to cross thepicket line to go to work. However, I credit Charley andIrving Bartlett,39to the extent that Wiley cursed Livingstonand threw punches at him whereas Livingston, from allthat the Bartletts could observe, did not throw any punchesand, in fact, begged Wiley to desist. It is further apparentfrom the testimony of the Bartletts that Livingston soughtto explain to Wiley the necessity for his going to workbecause he needed an operation.40Also, according to the credited testimony of both Irvingand Charley Bartlett, as supported to some extent by thetestimony of Dean, Irving Bartlett attempted to stop thealtercation by grabbing Wiley's coat and asking him todesist. Finally, there is no question from the testimony ofany of the witnesses that, when Livingston finally said,"Alright, I'll go home," or words to that effect, Wileyimmediately did cease fighting and told Livingston that hehad better go home. Shortly after the altercation, or almostas soon as it ended, the police arrested Wiley.Additionally, Irving Bartlett credibly testified, andWiley's testimony supports the testimony of Irving Bartlettin this respect, that despite the fact that Wiley had been amember of the bargaining committee for the ceramicworkers and had, indeed, left the Respondent's employsome time thereafter, when he reapplied for employmenthe was immediately rehired. This would indicate that, atleast so far as Wiley's earlier union activity was concerned,the Respondent had no desire to visit reprisals upon Wiley.Additionally, the Respondent, before the strike involved inthe present proceeding commenced, did announce to itsemployees that they had the right to strike, as noted above,and that, furthermore, they were permitted to picket solong as they did so peacefully."3 To the extent that I credit a witness only in part I do so upon theevidentiary rule that it is not uncommon "to believe some and not all of awitness testimony." N.LR.B. v. Universal Camera Corporation, 179 F.2d 749(C.A. 2. 1950).40 In this respect I do not credit either Wiley, Dean, or Wood to theeffect that nothing was said during the altercation.41 It is with some misgivings that I come to this conclusion for the reasonthat Wiley had been, apparently, a good employee of the Respondent for aperiod of 32 years and, from my observation of him on the witness stand, isno longer a young man. However, I am constrained to make my conclusionsFrom the record as presented at the hearing herein, Icannot conclude that Wiley was engaged in protectedconcerted or union activity for which he was discharged bythe Respondent. I conclude that he was discharged becauseIrving and Charley Bartlett, from what they could observe,and what they heard during the altercation, concluded thatWiley did, indeed, assault Livingston and that his dis-charge was therefore warranted.The Charging Party and the General Counsel both arguethat it is difficult to believe that an employee with 32 years'seniority, and an admitted expert in his field of work, wasterminated so abruptly for cause because he engaged in afight. However, I cannot conclude that this was a minorincident. Certainly there is nothing minor about a fight inwhich one of the parties received a broken jaw. It iscertainly understandable that, in the heat of the moment,the Bartletts considered that the only remedy for thesituation was to discharge Wiley. Therefore, I find andconclude that Wiley's union activity was not a part of thecause of his discharge and did not enter into considerationby the Bartletts when, moments after the fight, theydecided to discharge Wiley. In coming to this conclusion Ihave considered the fact that Wiley came to the picket linethat morning for the explicit purpose of dissuadingLivingston from returning to work. While I find, as statedabove, that it is not necessary to find that Wiley threw thefirst punch and started' the physical aspect of the confron-tation, it is well within the realm of probability that whenLivingston refused the request of Dean to turn around andgo home and not enter the plant, at that point Wileyattempted to physically stop Livingston from returning towork. This is borne out not only by Wiley's avowedpurpose of returning to the picket line on that morning inorder to dissuade Livingston from entering the plant, butalso by the fact that it was Livingston who begged Wiley tostop punching him and explained that he had to go to workin order to pay for a needed operation. From all this, theonly conclusion that can be made is that the GeneralCounsel did not prove by a preponderance of the credibleevidence that Respondent discharged Wiley discriminatori-ly. I shall therefore order that portion of the complaintwhich alleges that Respondent discharged Livingston forprotected concerted or union activity to be dismissed.41Additionally, in coming to this conclusion, I haveconsidered the argument advanced by counsel for theGeneral Counsel and for the Respondent that this was a,so-called, mixed motive situation. Counsel for the GeneralCounsel cites a number of cases in which the Board heldthat even assuming an employee's unprotected conductwas a contributing factor in a decision to discharge himthat an employer's knowledge of the dischargee's unionactivity was also a contributing factor and that, therefore, itis entirely probable that the primary contributing factor orand findings upon the record as presented to me and I would be remiss inmy capacity as an adjudicator of the facts to do otherwise. It should also benoted that after the close of the hearing herein the Respondent moved toopen the record to enter the conviction judgment of Wiley in the state courtfor the alleged assault upon Livingston. However, that conviction judgmentwas amended to show that there was no admission of guilt and that Wiley'splea was equivalent to a plea of nolo contendere. Accordingly, I have notconsidered this matter in coming to the conclusion which I have made withregard to this discharge.172 BARTLETT-COLLINS COMPANYat least a contributing factor to the discharge of Wiley inthe instant matter was Wiley's union activity and that,therefore, his discharge was discriminatory. For the reasonscited above, one of which was that the discharge Wiley wasmade immediately upon the end of the altercation,although perhaps somewhat precipitant, and although theRespondent's vice president, Irving Bartlett, did, indeed,accept Livingston's account of the altercation, I find andconclude that the decision to discharge Wiley was madesolely on the basis of what Respondent considered wasWiley's unlawful conduct on the picket line and, accord-ingly, I reject the mixed-motive argument advanced bycounsel for the General Counsel.F. Discussion and ConclusionsI. The bargainingThe determination of whether a party to negotiations forcollective-bargaining agreement has stepped over the fineline that separates good-faith "hard bargaining" from bad-faith "surface bargaining" is a matter which has troubledboth the Board and the courts almost from the inception ofthe Act. What essentially must be determined is the elusivestate of mind of the party accused of failure to bargain ingood faith-whether the course of bargaining engaged inby that party is merely a sham to cloak, with an apparentattempt to reach agreement, a determination not to reachsuch agreement. The various devices utilized by sophisti-cated negotiators to screen a predetermined reservation ofmind not to reach agreement have been the chiefroadblocks to reaching decisions on issues in situationssomewhat parallel to the issues presented in the instantproceeding. However, Board and court precedent do offersome assistance in disposing of these issues.The Supreme Court has long since decided that thebargaining requirements of Section 8(aX5) and 8(d) of theAct do not grant the Board authority to "either directly orindirectly, compel concessions or otherwise sit in judgmentupon the substantive terms of collective-bargaining agree-ments."42However, although the Board may not sit injudgment upon the terms offered in bargaining, indetermining whether negotiations constitute merely "hardbargaining" on the one hand or "surface bargaining" onthe other, the Board has considered the totality of anemployer's conduct in bargaining to resolve the issue,43and has included for consideration as part of that totalityof conduct not only conduct at and away from thebargaining table44but also such substantive proposals asthose remaining unresolved at the time of the cessation ofbargaining between the parties to the proceeding.45Thecourts have also recognized this principal holding that theBoard "must take some cognizance of the reasonablenessof the positions taken by an employer in the course ofbargaining negotiations."46 In adopting these principles inanother recent case, the Board stated:42 N.L.R.B. v. American National Insurance Co., 343 U.S. 395, 404 (1952).43 "M" Svstems, Inc. Mobile Home Division Mid-States Corporation, 129NLRB 527, 547 (1960).14 Ibid.45 Tomco Communications. Inc., 220 NLRB 636 (1975).4i N.L.R. B. v. Reed & Prince Manufacturing Company. 205 F.2d 131, 134.Moreover, in many cases, we must look to the wholecourse or pattern of conduct during negotiations, asopposed to a single act of alleged wrongdoing, in orderto determine whether the statutory obligation has beensatisfied. And in such cases evidence of the rejection ofthe bargaining principal is revealed in a course ofconduct where, for example, the employer, duringrenegotiations, manifests an unwillingness to offeranything other than a "radical departure" from theprevious contract, or where the employer insists thateconomic terms not be discussed until accord isreached on all other matters, or where the employerinsists on arrogating to itself sole discretion in deter-mining working conditions.47It is in the light of these foregoing legal principles andcriteria that the bargaining between the Respondent andthe Union herein is considered.At the outset of the bargaining between the Union andthe Respondent, at the meeting of July 18, 1974, theRespondent's chief negotiator, Mueller, proposed that allnoneconomic issues be resolved before the parties dis-cussed their various economic proposals. Although Alva-rez, acting as chief spokesman for the Union, did notspecifically dissent to this proposal, neither did hespecifically consent to it. He insisted that a completeagreement must be reached. Furthermore, no specific timewas set by either of the parties, either inferentially or byspecific agreement, during which the discussion would beconfined to only noneconomic issues. Accordingly, Icannot conclude that the Union gave its consent forpurposes of bargaining, in the specific context of thenegotiations between the parties herein, to forego forwhatever time it took to negotiate noneconomic matters,the discussion or introduction of economic matters.Moreover, a review of the bargaining sessions, not only ofthe first and second sessions, but of all the meetings revealsthat upon occasion after occasion and at numerous timesduring each of the bargaining meetings Alvarez asked todiscuss economic matters. Additionally, when certainproposals were made by the Union, both in its originalproposal submitted on July 18, and in its second proposalfollowing the Respondent's counterproposal, a number ofitems were brushed aside by the Respondent's negotiatoras being economic and therefore not for discussion, eventhough these items could be regarded as other thaneconomic. The Board was found, in circumstances similarto those here recited, that the refusal to discuss economicmatters constituted in and of itself a violation of the Actand a refusal to bargain.48Rather than repeat item by item, as completely set forthin the earlier portions of this Decision, the negotiations asthey progressed between the parties, it is apparent that onSeptember 26, the seventh meeting between the parties andthe first held with a Federal mediator, after the Union hadmade a number of concessions to the Respondent withSee also Herman Sausage Co., Inc., 122 NLRB 168, 170 (1958), enfd. 275F.2d 299 (1960).47 Romno Paper Products, Corp., 220 NLRB 519(1975).4' See The Adrian Daily Telegram, a Division of Thompson Newspapers,Inc., 214 NLRB 1103 (1974); Federal Mogul Corporation, 212 NLRB 950(1974).173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to the Respondent's counterclaim in which theUnion gave up many of its original proposals, thereremained unresolved between the parties the followingitems:Item I-Management Rights, page 2, section I, of theRespondent's counterproposal. As noted heretofore, thisclause gave the Respondent unrestricted unilateral rights,without recourse by the Union or any employee to thegrievance procedure, to establish, modify, or change workstandards and schedules, including selection, transfer, orreduction of employees, to change the content of existingjobs, to lay off employees, to assign overtime, to determinework content, incentive bonuses, introduce new changedmethods, establish new facilities and transfer work fromone department to another, contract out work, terminate,liquidate or close all or any part of its operations, select,promote, or transfer employees to positions outside thebargaining unit, to allocate and assign work to employees,to establish quality and quantity standards, determine thenumber and duration of shifts and reserving all othermanagement rights not specifically enumerated therein.Item 2-Non-discrimination, page 6, section 2, of theRespondent's counterproposal which reads, "Neither theCompany nor the Union or its members will discriminateagainst any employee or applicant for employment becauseof his membership or nonmembership in the Union orbecause of his union activity on his nonunion activity."Item 3-Work by Supervisors, which read as follows,"Supervisors shall perform such work as they deemnecessary or proper, or as maybe assigned to them."During the entire course of negotiations from the secondmeeting on, the Union, through Alvarez, its spokesman,insisted on its original proposal that work by supervisors beconfined to assisting unit employees in their work inemergencies when necessary or in instructing employees intheir work. This, insisted Alvarez, was necessary becauseotherwise it could affect the work, the jobs, the work hours,and the earnings of the employees if the supervisors werepermitted to perform unit work at the complete and solediscretion of the Respondent.Item 4, Violation of the No-Strike Clause, page 13 of theRespondent's counterproposal which reads, "Any individu-al who violates provisions of this article shall be subject todiscipline, including discharge, in the sole discretion of theCompany and without recourse to the grievance procedure.The Company shall not be obligated to apply the samedisciplinary measures to all individuals who violate thisarticle."As noted above, the Union would not accept this itembecause it gave the Union or any of its members no right togrieve in the event of a discharge for a so-called unlawfulstrike under this section of the Respondent's counterpro-posal. The sole discretion vested in the Respondent bythis clause deprived the Union of the right to grieve onbehalf of any of its members who it considered wereimproperly discharged or disciplined in any matter for analleged violation of the no-strike clause. Inasmuch as astrike could occur in the event of some emergency situationoccurring in the shop such as a situation which could cause49 Tomco Communications, Inc., 220 NLRB 636 (1975), and cases citedtherein.danger to life or limb in which there was no time for theUnion to make contact with the Respondent, or, in theevent that the employees went out on strike to protestdiscrimination within the meaning of the Act by Respon-dent visited upon any of the unit members, under thisclause and the management rights clause, the Union or itsmembers would have no recourse to prevent discharge orgrieve with regard to such discharge.Item 5, Seniority, sections 2, 3, and 8, pages 19, 20, and22, of the Respondent's counterproposal. Item 6 ofreporting pay, page 26 of the Respondent's counterpropos-al. Item 7, Transfer of Company Title, page 30 of theRespondent's counterproposal. Item 8, Union Discipline,page 41 of the Respondent's counterproposal which readsas follows, "The Union shall not fine, discipline or expelany member who is a union member for the purpose, inwhole or in part, or requiring the employee to perform hisjob in manner other than as directed by the Company."Although this proposal regarding union discipline wouldseem to be tied into the management rights clause in thefirst instance, so that the Union could not punish or in anymanner discipline any of its members for performing hisservices for the employer in a manner other then thatdirected by the Respondent, it is equally true that thebreadth of this clause reaches into the very heart of theUnion's management of its own affairs and, if accepted bythe Union, would and could constitute a relinquishing bythe Union of its right to discipline its members for violationof intraunion rules and regulations, and, indeed, theUnion's own charter, constitution, and bylaws.It is clear, from all of the foregoing and from a reading ofthe very complicated grievance and arbitration proceduresof the Respondent's counterproposal set forth at the outsetof this Decision, that the Union's acceptance of themanagement rights clause, the nondiscrimination clause,the work by supervisors clause, the violations of the no-strike clause and the Union's discipline clause would haveconstituted the waiver of all of the Union's rights and, infact, the Union's duty to represent comprehensively andproperly as prescribed in the Act to represent its employ-ees. Therefore, it can only be concluded and inferred thatthe proposal of the these clauses from which the Respon-dent refused adamantly to move in any direction werepredictably unacceptable to the Union. To paraphrasewhat the Board has previously stated, I cannot accept thecontention that the Respondent, whose negotiating agent iscompletely sophisticated and very well schooled in therealities of collective bargaining, in good faith believed thatthese proposals could or would ever be accepted by theUnion.49Additionally, it was only at this September 26 meetingthat the Respondent, after unilateral discussion withFederal Mediator Arnold, gave to the Union its first andonly economic proposal. It should be noted in connectiontherewith that this economic proposal offered to the Unionin the form of wages and fringe benefits only what theRespondent had already put into effect and was giving itsemployees in the unit.174 BARTLETT-COLLINS COMPANYAlthough at no time did the Respondent offer to explainits adamant position with regard to its take-it-or-leave-iteconomic package, and at the very outset of the Union'sorganizing campaign Respondent requested permission ofthe Union to give the unit employees, in addition to itsother employees, a wage rate increase. Also, almostimmediately after the Union's certification as the bargain-ing representative of the Respondent's employees in theunit represented by the Union, the Respondent againrequested the consent of the Union to increase itsemployees' wage rates. Finally, after negotiations werebroken off at the end of the eighth meeting in December1974, the Respondent again, after only a short lapse of timenotified the Union of, and requested the Union's consentto, a still further wage rate increase for its employees.Again, in June 1975 another increase was given. At notime, however, although the Union gave its consent to suchincreases, did the Union in any manner agree that theseincreases were sufficient or in line with the Union's desiredwage rate increases and increases in fringe benefits for theemployees whom it represented.Although these wage rate increases are not in themselvesindicative of any plan or purpose on the part of theRespondent to destroy the Union's validity in the eyes ofthe employees whom it represented in the Respondent'semploy, when considered in the context of the Respon-dent's one and only economic proposal which was made ona take-it-or-leave-it basis only after unilateral discussionwith Mediator Arnold and which constituted no increasewhatsoever in the employees' wage rates or fringe benefits,no other conclusion can be inferred but that the wage rateincreases were part and parcel of an ongoing attempt bythe Respondent and part of the overall conduct of theRespondent aimed at discrediting the Union and nullifyingits usefullness and credibility in the eyes and minds of theemployees whom the Union represented. Thus, it isinconceivable that the Union, as a collective-bargainingagent of the Respondent's employees, could accept theforegoing Respondent contract proposals, particularlywhen not only its representation rights to a great extentwould be decimated, but the overall improvement in thebenefits for its employees are not nonexistent economicallyand in other respects.Furthermore, the pervasive unfair labor practices hereto-fore found to be violative of the Act, consisting of threatsof reprisal, such as discharge and loss of bargaining rightsin the event of strike, impression of surveillance, unilateralfurnishing of free work gloves to nonstrikers, unlawfuloverly broad no-solicitation rule and threats of dischargefor violation thereof and, finally, discriminatory dischargesfor engaging in union activity are indicative of an attitudewhich would be consistent with an intention not to reachan agreement with the Union. True, the Respondentpossibly would have entered into an agreement with theUnion if the Union had accepted each and every item inthe Respondent's counterproposal and the Respondent'seconomic proposal. But, as stated above, it can be inferredfrom all of the facts that the Respondent in its awareness ofthe realities of collective bargaining knew when it made itss Alvarez informed the unit members before the stnke vote was takenthat, in his opinion, the Respondent had violated the law.proposals that many of the terms and conditions of itsproposals as heretofore recited could not and would not beaccepted by the Union. Therefore, by the proposal of theseconditions, the Respondent created a situation which wasdesigned to thwart the very requisites of collectivebargaining prescribed by Section 8(aX5) and 8(d) of theAct and constituted violations thereof under the guidelinesprescribed by Board and court decisions heretofore cited.2. The status of the strikersThe pattern of bargaining which has heretofore beenfound to have constituted violations of Section 8(aX5) ofthe Act was commenced at the very outset of thebargaining and the refusal on the part of the Respondent tooffer any economic proposal whatsoever at the end ofAugust at the time the strike vote was taken to be madeeffective as of September 15, 1974, unless the Respondentcame forward with an economic proposal and ceasedinsisting upon preconditions which the Union could notaccept in representing the Respondent's employee mem-bers of the Union, were the basis for the strike and thereasons why the employees voted to strike.50 Accordingly,from the very outset of the strike which commenced onSeptember 15, the said strike was an unfair labor practicestrike. However, even assuming that the strike began purelyas an economic strike, the extensive unfair labor practicesengaged in by the Respondent's supervisors and agentscommencing after the strike vote and continuing after thestrike began constituted such pervasive unfair laborpractices as constitutes the basis for finding that the strikewas converted into an unfair labor practice strike. Accord-ingly, I find and conclude further that the strikers areunfair labor practice strikers and entitled to reinstatementto their former or equivalent positions upon their uncondi-tional request for such reinstatement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe operations of the Respondent, described in section I,above, occurring in connection with the unfair laborpractices described in section III, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of their rights guaranteed bySection 7 of the Act, the Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(l) of theAct.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By discharging Douglas Bell and Floreine Aggers byreason of their activity on behalf of or their support of theUnion, the Respondent has engaged in unlawful conductwithin the meaning of Section 8(a)(3) and (1) of the Act.5. All senior machine operators, press machine opera-tors, press machine helpers, paste machine operators, pastemachine helpers, tankmen, tankmen trainees, turnouts,floorboys, production clerks, oilers, repairmen, seniormechanics, mechanics-repairmen, mechanics-welders, ma-chinists, machinist learners, and other employees regularlyemployed in the forming department (which is also knownas the Front End) at the Respondent's Sapulpa, Oklahoma,plant, excluding all other employees including officeclerical, other plant production and maintenance employ-ees, moldmakers, professional and technical employees,watchmen, guards, head tankmen and other supervisoryemployees as defined in the National Labor Relations Act,as amended, constitute an appropriate unit for the purposeof collective bargaining within the meaning of Section 9(b)of the Act.6. At all times since June 10, 1974, and continuing todate, the Union has been and is now, by virtue of Section9(a) of the Act, the exclusive representative of allemployees in said unit for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.7. By failing and refusing to bargain in good faith withthe Union as the exclusive bargaining representative of itsemployees in the appropriate unit as set forth above,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) and (1) ofthe Act.5'8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found, as set forth above, that theRespondent has engaged in certain unfair labor practices,it will be recommended that it cease and desist therefromand take certain affirmative action, set forth below,designed to effectuate the policies of the Act.It having been found that the Respondent by threats,interrogation, creating the impression of surveillance of itsemployees' meeting places, giving free work gloves tononstrikers, and threatening to enforce an overly broad no-solicitation rule has interfered with, restrained, and coercedemployees in violation of Section 8(a)(X) of the Act, I shallrecommend that the Respondent cease and desist there-from.It having been found that the Respondent discriminato-rily discharged employees Bell and Aggers (although in thecase of Aggers, there has been reinstatement to an extentnot fully revealed in the record, and in the case of Bell,there is still some doubt as to whether the Respondent has's Although the complaint alleges an additional violation in Respon-dent's failure to meet at reasonable times. I find no violation in that respect.52 N.L.R.B. v. Entwisle Manufacturing Company, 120 F.2d 532, 536(1941).s1 In the event no exceptions are filed as provided by Sec. 102.46 of theoffered Bell unconditional reinstatement to his former orequivalent position) it is recommended that the Respon-dent offer both Bell and Aggers immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges. In addition, I shall recommend thatthe Respondent make each of them whole for any loss eachmay have suffered by reason of the discrimination againsteach by payment to each a sum of money equal to thatwhich each would normally have earned from the date ofdischarge, less net earnings during said period. Backpayshall be computed with interest on a quarterly basis in themanner described by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).It having been found that the strikers who went out onstrike on September 15, 1974, and thereafter, are unfairlabor practice strikers, it shall be recommended that theRespondent offer each of them immediate and fullreinstatement to their former or substantially equivalentpositions upon unconditional application by them forreinstatement, dismissing, if necessary, persons hired on orafter September 15, 1974. In this regard, Respondent shallmake whole for any resulting loss of earnings any applyingstriker who is refused reinstatement within 5 days after hisunconditional application for reinstatement, the loss ofearnings to be computed, as above, on a quarterly basiswith interest.It having been found that the Respondent has failed andrefused to bargain with the Union in good faith as requiredby Section 8(a)(1) and Section 8(d) of the Act, the Union isentitled to application of the remedy developed by theBoard in Mar-Jac Poultry Company, Inc., 136 NLRB 785,786-787 (1962), so that the employees in the bargainingunit may enjoy a year of good-faith bargaining and not bedeprived of the services of the Union as their collective-bargaining agent by technical expiration of the initial yearof certification which began on June 10, 1974.In view of the nature of the unfair labor practices hereinfound, including pervasive interference, coercion, restraint,and discrimination, which goes to the very heart of theAct,52there exists the danger of commission by theRespondent of other unfair labor practices proscribed bythe Act. Accordingly, I shall recommend that Respondentbe directed to cease and desist from in any other mannerinfringing upon the rights guaranteed in Section 7 of theAct.On the basis of the foregoing findings of fact and theconclusions of law and upon the entire record, andpursuant to Section 10(b) of the Act, I hereby issue thefollowing recommended:ORDER53The Respondent, Bartlett-Collins Company, Sapulpa,Oklahoma, its officers, agents, successors, and assigns,shall:Rules and Regulations of the National Labor Relations Board, and thefindings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.176 BARTLETT-COLLINS COMPANY1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion sympathies and activities, threatening employeeswith discharge and loss of pension rights in the event suchemployees support a union-called strike, creating theimpression of surveillance upon employees union activitiesand meetings, threatening employees with discharge forconducting union solicitation in enforcing a no-solicitationrule too broad in scope, and unilaterally furnishingemployees who did not strike or who replaced strikers withfree work gloves while refusing to furnish work gloves tounit employees.(b) Discouraging membership in American Flint GlassWorkers, Union of North America, AFL-CIO, and itsLocal No. 716, or any other labor organization, bydischarging any employee for engaging in union or otherprotected concerted activity or discriminating againstemployees in any other manner in regard to their hire, andtenure of employment, or any terms of condition ofemployment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toform, join, assist or be represented by American FlintGlass Workers Union of North America, AFL-CIO, andits Local No. 716, or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activity for thepurpose of collective bargaining, or other mutual aid orprotection or to refrain from any or all such activity, exceptthat such right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized under Section 8(a)(3) of the Act.(d) Refusing to bargain collectively with American FlintGlass Workers Union of North America, AFL-CIO, orany of its subsidiary unions including Local No. 716designated by the said International to bargain as theexclusive representative of the Respondent's employees inthe following appropriate unit:All senior machine operators, press machine operators,press machine helpers, paste machine operators, pastemachine helpers, tankmen, tankmen trainees, turnouts,floorboys, production clerks, oilers, repairmen, seniormachinists, mechanics-repairmen, mechanics-welders,machinist, machinist learners, and other employeesregularly employed in the forming department (which isalso known as the Front End) at the Respondent'sSapula, Oklahoma, plant, excluding all other employeesincluding office clerical, other plant production andmaintenance employees, moldmakers, professional andtechnical employees, watchmen, guards, head tankmenand other supervisory employees as defined in theNational Labor Relations Act, as amended.(e) Refusing to bargain with the aforesaid Union as thebargaining representative of the aforesaid unit of employ-ees by furnishing work gloves to nonstrikers and strikerreplacements while refusing to supply work gloves to theaforesaid unit employees.54 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer immediate and full reinstatement to DouglasBell and Floreine Aggers to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges enjoyed, and make each wholefor any loss of earnings each may have suffered by reasonof the discrimination against each in the manner set forthin the section of this Decision entitled "The Remedy."(b) Offer full reinstatement to all strikers of the unitdescribed above who went out on strike on September 15,1974, and all other individuals from other departments ofthe Respondent's plant who went out on strike at any timesince then in support of the said strike, within 5 days aftersaid strikers make unconditional offers to return to work,and make each striker whole for any failure to reinstate forany loss suffered by said strikers by the Respondent'sfailure to reinstate the said strikers within the time limitedfor such reinstatement in the manner set forth in theportion of this Decision entitled "The Remedy."(c) Preserve and, upon request, and make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records andreports, and all other reports necessary to analyze theamount of backpay due under this Order.(d) Upon request, bargain collectively with the AmericanFlint Glass Workers Union of North America, AFL-CIO,or any representative of the said labor organization,including Local No. 716, as the exclusive bargainingrepresentative of the Respondent's employees in the unitfound appropriate above, with respect to rates of pay,wages, hours of employment and other terms and condi-tions of employment, and, if understandings are reachedwith the aforesaid Union, embody such understanding in asigned agreement with the said American Flint GlassWorkers Union of North America, AFL-CIO.(e) Post at its plant at Sapulpa, Oklahoma, at placeswhere notices to employees are customarily posted, copiesof the attached notice marked "Appendix A." 54Copies ofsaid notice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said materials are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the certification year of theaforesaid Union, is hereby extended for a period of I yearfrom the date upon which the Respondent begins tobargain collectively in good faith with the aforesaid Union.IT IS FURTHER ORDERED that the complaint herein be, andit hereby is, dismissed insofar as it alleges violations of theAct not found herein.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."177